Exhibit 10.1

EXECUTION VERSION


AMENDED AND RESTATED


AGREEMENT AND PLAN OF MERGER


DATED AS OF MAY 9, 2007


BY AND AMONG


NATIONAL HOME HEALTH CARE CORP.,


AG HOME HEALTH ACQUISITION CORP.


AND


AG HOME HEALTH LLC

--------------------------------------------------------------------------------


TABLE OF CONTENTS

Page

ARTICLE I.          THE MERGER 2  Section 1.01.  The Merger 2  Section
1.02.  Effective Time 2  Section 1.03.  Effects of the Merger 2  Section
1.04.  Certificate of Incorporation and Bylaws of the Surviving Corporation 2 
Section 1.05.  Directors of the Surviving Corporation 3  Section 1.06.  Officers
of the Surviving Corporation 3  Section 1.07.  Closing 3  Section 1.08.  Company
Actions 3  Section 1.09.  Additional Actions 3  ARTICLE II.          EFFECT OF
THE MERGER ON THE CAPITAL STOCK OF THE COMPANY AND ACQUISITION CORP 4  Section
2.01.  Effect on Shares of Capital Stock 4  Section 2.02.  Options; Stock Plans
5  Section 2.03. Payment for Common Shares and Options in the Merger 6  Section
2.04. Adjustment of the Merger Consideration and the Option Consideration 8 
Section 2.05. Dissenting Shares 9  ARTICLE III.          REPRESENTATIONS AND
WARRANTIES OF THE COMPANY 9  Section 3.01.  Organization and Qualification 9 
Section 3.02.  Charter Documents and Bylaws 10  Section 3.03.  Capitalization
10  Section 3.04.  Authority Relative to this Agreement 11  Section
3.05.  Company Subsidiaries 11  Section 3.06.  No Violation; Required Filings
and Consents 12  Section 3.07.  SEC Reports and Financial Statements 12  Section
3.08.  Compliance with Applicable Laws 15  Section 3.09.  Absence of Certain
Changes or Events 15  Section 3.10.  Change of Control 17  Section
3.11.  Litigation 17  Section 3.12.  Information in Proxy Statement 18 

i

--------------------------------------------------------------------------------


TABLE OF CONTENTS

(continued)

Page

Section 3.13.  Benefit Plans 18  Section 3.14.  Taxes 22  Section
3.15.  Intellectual Property 24  Section 3.16.  Licenses and Permits 25  Section
3.17.  Material Contracts 25  Section 3.18.  Environmental Laws 27  Section
3.19.  Opinion of Financial Advisor 28  Section 3.20.  Brokers 28  Section
3.21. Special Committee and Company Board Recommendations 28  Section
3.22. Required Shareholder Vote 29  Section 3.23. Related Party Transactions 29 
Section 3.24. Assets and Properties 29  Section 3.25. Labor and Employment
Matters 30  Section 3.26. Insurance 31  Section 3.27. Company Expenses 32 
Section 3.28. State Takeover Statutes 32  Section 3.29. Customers 32  Section
3.30. Accounts Receivable 33  Section 3.31. Compliance with Healthcare and Other
Laws 33  Section 3.32. Capital or Surplus Maintenance 37  Section 3.33.
Disclosure 38  ARTICLE IV.          REPRESENTATIONS AND WARRANTIES OF PARENT AND
ACQUISITION CORP. 38  Section 4.01.  Organization and Qualification 38  Section
4.02.  Certificate of Incorporation Documents and Bylaws 38  Section
4.03.  Authority Relative to this Agreement 38  Section 4.04.  No Violation;
Required Filings and Consents 39  Section 4.05.  Litigation 40  Section
4.06.  Brokers 40  Section 4.07.  Information to be Supplied 40 

ii

--------------------------------------------------------------------------------


TABLE OF CONTENTS

(continued)

Page

Section 4.08.  Financing 40  ARTICLE V.          COVENANTS 40  Section
5.01.  Interim Operations 40  Section 5.02.  Shareholders Meeting 44  Section
5.03.  Filings and Consents 46  Section 5.04.  Access to Information 46  Section
5.05.  Notification of Certain Matters 47  Section 5.06.  Public Announcements
47  Section 5.07.  Further Assurances; Reasonable Best Efforts 48  Section
5.08.  No Solicitation 48  Section 5.09.  Third Party Standstill Agreements 51 
Section 5.10. SEC Reports 51  Section 5.11. Delisting 51  Section 5.12.
Financing 51  Section 5.13. Litigation 52  Section 5.14. Conveyance Taxes 52 
Section 5.15. State Takeover Laws 53  Section 5.16. Monthly Financial Statements
53  ARTICLE VI.          CONDITIONS TO CONSUMMATION OF THE MERGER 54  Section
6.01.  Conditions to the Obligations of Each Party 54  Section 6.02.Conditions
to Obligations of Acquisition Corp. and Parent 54  Section 6.03.Conditions to
Obligation of the Company 57  ARTICLE VII.          TERMINATION 59  Section
7.01.  Termination by Mutual Consent 59  Section 7.02.  Termination by
Acquisition Corp., Parent or the Company 59  Section 7.03.  Termination by
Acquisition Corp. and Parent 60  Section 7.04.  Termination by the Company 60 
Section 7.05.  Effect of Termination 61  ARTICLE VIII.          MISCELLANEOUS
61  Section 8.01.  Payment of Fees and Expenses 61 

iii

--------------------------------------------------------------------------------


TABLE OF CONTENTS

(continued)

Page

Section 8.02.No Survival of Representations, Warranties, Covenants and
Agreements 62  Section 8.03.Modification or Amendment 62  Section 8.04.Entire
Agreement; Assignment; Termination of Confidentiality Agreement 62  Section
8.05.Validity 62  Section 8.06.Notices 63  Section 8.07.Governing Law 64 
Section 8.08.Descriptive Headings 64  Section 8.09.Counterparts 64  Section
8.10.Certain Definitions 64  Section 8.11.Specific Performance 66  Section
8.12.Extension; Waiver 66  Section 8.13.Third-Party Beneficiaries 66  Section
8.14.Company Disclosure Schedule 66  Section 8.15.Severability 66  Section
8.16.Submission to Jurisdiction; Waiver of Jury Trial 67 

iv



--------------------------------------------------------------------------------


EXHIBITS

Exhibit A Certificate of Merger Exhibit B Certificate of Incorporation of
Surviving Corporation Exhibit C Bylaws of Surviving Corporation Exhibit D
Directors of Surviving Corporation Exhibit E Officers of Surviving Corporation
Exhibit F Form of Acknowledgement of Certain Optionholders Exhibit G Form of
Contribution Agreement Exhibit H Lease Exhibit I Home Office Adjustments Exhibit
J KPMG Calculation



--------------------------------------------------------------------------------


INDEX OF DEFINED TERMS

     Term Location of Definition 1992 Plan 2.02 Accreditation Agencies 3.31
Acquisition Corp. Introduction Acquisition Corp. Common Stock 2.01 Acquisition
Corp. Disclosure Schedule 4.04 Acquisition Corp. Material Adverse Effect 4.01
Acquisition Corp. Representatives 5.04 Acquisition Proposal 5.08 affiliate 8.10
Agent 2.03 Agreement Introduction Approved Acquisition 5.01 Benefit Plans 3.13
Business Day 8.10 Certificate of Incorporation 8.10 Certificate of Merger 1.02
Certificates 2.03 Closing 1.07 Closing Date 1.07 CMS 3.31 COBRA 3.13 Code 2.03
Common Share Recitals Company Introduction Company Board Recitals Company Break
Up Fee 8.01 Company Disclosure Documents 3.12 Company Disclosure Schedule 3.01
Company Material Adverse Effect 3.01 Company Permits 3.16 Company
Representatives 5.04 Confidentiality Agreement 5.04 Consolidating Financial
Statements 3.07 Contract 8.10 Contribution Agreement 6.02 Credit Agreement 3.09
CT Consent Order 3.31 Debt Commitment 5.12 DGCL Recitals Dissenting Shares 2.05
EBITDA of the Company 8.10 EBITDA Period 8.10 Effective Time 1.02



--------------------------------------------------------------------------------

     Term Location of Definition   Employees 3.13 Environmental Laws 3.18 ERISA
3.13 Exchange Act 2.02 Expenses 8.01 Financing 5.12 Four Day Period 5.08 Future
SEC Reports 3.07 GAAP 3.07 Governmental Authority 3.06 Healthcare Laws 3.31
Healthcare Programs 3.31 Healthcare Providers 3.31 HIPAA privacy regulation 3.31
Home Office Adjustments 8.10 Houlihan Lokey 3.20 HSR Act 3.06 Indebtedness 3.07
Intellectual Property 3.15 knowledge 8.10 KPMG Calculation 8.10 Law 3.06 Leased
Real Property 8.10 Leases 8.10 Liability 3.07 Liabilities 3.07 Lien 3.06
managing employee 3.31 Material Contracts 3.17 Maximum Amount 5.17 Merger 1.01
Merger Consideration 2.01 Monthly Financial Statements 5.16 Nasdaq 3.06 Option
2.02 Option Consideration 2.02 Order 6.01 Original Agreement Recitals Owned Real
Property 8.10 Parent Introduction Payment Fund 2.03 Pension Plans 3.13 Permits
3.16 Permitted Liens 3.24 Person 8.10

--------------------------------------------------------------------------------

     Term Location of Definition   Press Release 5.06 Principal Shareholders
Recitals Proxy Statement 3.12 SEC 2.02 SEC Reports 3.07 Securities Act 3.06
Shareholder Approval 3.22 Shareholders Meeting 5.02 Significant Customers 3.29
Special Committee Recitals Stock Plan 2.02 Subsidiary 8.10 Superior Proposal
5.08 Survey 3.31 Surviving Corporation 1.01 Surviving Corporation Common Stock
2.01 Tax 3.14 Tax Return 3.14 Terminating Acquisition Corp. Breach 7.04
Terminating Company Breach 7.03 Termination Date 7.02 Transactions 3.01 Voting
Agreement Recitals

--------------------------------------------------------------------------------


LIST OF SCHEDULES

Schedule Content Options Schedule Outstanding Options and optionholders Schedule
3.01 Foreign qualification and good standing Schedule 3.02 Violation of Charter
and Bylaws Schedule 3.03(a) Optionholders and description of options Schedule
3.05 Subsidiaries and investment in securities Schedule 3.06(a) Conflicts with
Material Contracts Schedule 3.06(b) Approvals of Governmental Authorities
Schedule 3.07(b) Exceptions of Financial Statement from SEC rules and GAAP /
List of outstanding Indebtedness Schedule 3.07(c) Interim financial statements
Schedule 3.07(d) Summary of disclosures and correspondences related to SEC
matters Schedule 3.07(e) Liabilities Schedule 3.08 Compliance with Laws Schedule
3.09 Absence of changes Schedule 3.10 Change of control obligations Schedule
3.11 Litigation Schedule 3.13(a) Employee benefit agreements and arrangements
Schedule 3.13(b) List of Benefit Plans Schedule 3.13(c) Qualification of Benefit
Plans Schedule 3.13(d) Compliance of Benefit Plans Schedule 3.13(e) Claims
related to Benefit Plans Schedule 3.13(f) Insurance regarding Benefit Plans
Schedule 3.13(g) Severance and similar payments under Benefit Plans Schedule
3.13(i) Changes in Benefit Plans Schedule 3.14(a) Tax returns

--------------------------------------------------------------------------------

Schedule 3.14(b) Tax liabilities Schedule 3.14(c) Deductibility under Code
Sections 280G and 162(m) Schedule 3.14(e) Tax groups and affiliations Schedule
3.14(f) Future tax liabilities Schedule 3.14(h) Transactions governed by Code
Sections 355 and 361 Schedule 3.15(a) List of Intellectual Property Schedule
3.15(b) Ownership of Intellectual Property Schedule 3.15(c) Loss of Intellectual
Property Schedule 3.15(d) Enforcement and infringement of Intellectual Property
Schedule 3.15(e) Computer hardware and software Schedule 3.16 Termination of
Company Permits Schedule 3.17(a) List of Material Contracts Schedule 3.17(b)
Defaults under Material Contracts Schedule 3.17(c) Purchase or sale of
businesses or assets Schedule 3.18 Environmental matters Schedule 3.23 Related
party transactions Schedule 3.24(a) Condition of assets Schedule 3.24(c) Leased
Real Property and Leases Schedule 3.25 Labor matters Schedule 3.25(c) Notices
under collective bargaining agreements Schedule 3.26 List of insurance policies
/ termination of insurance / insurance claims / self-insurance Schedule 3.27
Company Expenses Schedule 3.29 Significant Customers and billed amounts Schedule
3.31(b) Claims regarding employees Schedule 3.31(c) Good standing of employees
Schedule 3.31(d) List of healthcare provider permits

--------------------------------------------------------------------------------

Schedule 3.31(e) List of provider agreements and provider numbers Schedule
3.31(f) Change in coverage or reimbursement status, and claims related thereto
Schedule 3.31(g) List of accreditations Schedule 3.31(h) Survey results Schedule
3.31(i) Compliance with Healthcare Laws and other Laws Schedule 3.32 Capital or
surplus maintenance requirements Schedule 4.04(a) Conflicts with Contracts
Schedule 4.06 Brokers Schedule 5.01 Exceptions to interim operations covenant
Schedule 5.01(b) Acceleration of vesting of options Schedule 5.01(e) Increase in
compensation and bonuses / new Benefits Plans or amendments to Benefit Plans
Schedule 5.01(g) Interim operations regarding selling or incurring Liens on
assets Schedule 5.01(i) Interim operations regarding amendments to Contracts and
waivers or assignments of rights Schedule 5.01(j) Interim operations regarding
Capital Expenditures Schedule 5.01(l) Interim operations regarding collective
bargaining agreements Schedule 5.01(o) Interim operations regarding tax matters
Schedule 5.13 Settlement and compromise of litigation Schedule 5.17(b) D&O
indemnification agreements

--------------------------------------------------------------------------------


AMENDED AND RESTATED AGREEMENT AND PLAN OF MERGER

          THIS AMENDED AND RESTATED AGREEMENT AND PLAN OF MERGER (this
“Agreement”), dated as of May 9, 2007, is entered into by and among National
Home Health Care Corp., a Delaware corporation (the “Company”), AG Home Health
Acquisition Corp., a Delaware corporation (“Acquisition Corp.”), and AG Home
Health LLC,a Delaware limited liability company (“Parent”).


RECITALS

          WHEREAS, the Company, Acquisition Corp. and Parent are parties to an
Agreement and Plan of Merger, dated as of November 28, 2006 (as amended, the
"Original Agreement"), which the parties intend to amend and restate in its
entirety hereby;

          WHEREAS, a special committee consisting solely of disinterested
directors (the “Special Committee”) of the board of directors of the Company
(the “Company Board”) has recommended to the Company Board that it approve of
the transactions contemplated by this Agreement;

          WHEREAS, the Company Board and the boards of directors of each of
Parent and Acquisition Corp. have approved, and deem it advisable and in the
best interests of their respective shareholders to consummate, the acquisition
of the Company by Parent upon the terms and subject to the conditions set forth
herein;

          WHEREAS, the Special Committee, the Company Board and the boards of
directors of each of Parent and Acquisition Corp. have approved this Agreement
and the Merger in accordance with the General Corporation Law of the State of
Delaware (the “DGCL”) upon the terms and subject to the conditions set forth
herein;

          WHEREAS, the Special Committee and the Company Board have each
determined that the consideration to be paid for each share of the Company’s
common stock, par value $.001 per share (each a “Common Share”), in the Merger
is fair to the holders of the Common Shares and the Company Board has resolved
to recommend that the holders of the Common Shares approve this Agreement, the
Merger and the other transactions contemplated hereby, in each case upon the
terms and subject to the conditions set forth herein;

          WHEREAS, Parent, Acquisition Corp. and the Company desire to make
certain representations, warranties, covenants and agreements in connection with
the Merger; and

          WHEREAS, as a condition and inducement to Parent and Acquisition Corp.
entering into this Agreement and incurring the obligations set forth herein,
Bernard Levine, M.D. and Frederick Fialkow (the “Principal Shareholders”) have
on November 28, 2006 entered into an agreement (the “Voting Agreement”) with
Parent and Acquisition Corp. pursuant to which the Principal Shareholders have
agreed to take specified actions in furtherance of the Merger.

          NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, the
parties hereto agree as follows:

--------------------------------------------------------------------------------

ARTICLE I

THE MERGER

  Section 1.01   The Merger.


          At the Effective Time (as defined in Section 1.02), subject to the
terms and conditions of this Agreement and in accordance with the provisions of
the DGCL, Acquisition Corp. shall be merged with and into the Company (the
“Merger”). Following the Merger, the separate corporate existence of Acquisition
Corp. shall cease, and the Company shall continue as the surviving corporation
of such Merger (sometimes hereinafter referred to as the “Surviving
Corporation”) and shall continue to be governed by the laws of the State of
Delaware.

  Section 1.02.   Effective Time.


          As soon as practicable following the Closing (as defined in Section
1.07), and provided that this Agreement has not been terminated or abandoned
pursuant to Article 7 hereof, the Company and Acquisition Corp. will cause a
certificate of merger substantially in the form attached hereto as Exhibit A
(the “Certificate of Merger”) to be duly executed, acknowledged and filed, in
the manner required by the DGCL, with the Secretary of State of the State of
Delaware, and the parties shall take such other and further actions as may be
required by law to make the Merger effective. The date and time the Merger
becomes effective in accordance with applicable law is referred to herein as the
“Effective Time.”

  Section 1.03.   Effects of the Merger.


          The Merger shall have the effects set forth herein, in the Certificate
of Merger and in the DGCL. Without limiting the generality of the foregoing, and
subject thereto, at the Effective Time, all the properties, rights, privileges,
powers and franchises of the Company and Acquisition Corp. shall vest in the
Surviving Corporation, and all debts, liabilities and duties of the Company and
Acquisition Corp. shall become the debts, liabilities and duties of the
Surviving Corporation.

  Section 1.04.   Certificate of Incorporation and Bylaws of the Surviving
Corporation.


                    (a)        The Certificate of Incorporation of the Company
as in effect immediately prior to the Effective Time shall be amended in its
entirety as provided in Exhibit B attached hereto, and, as so amended, shall be
the Certificate of Incorporation of the Surviving Corporation until duly
amended.

                    (b)        The Bylaws of the Company as in effect
immediately prior to the Effective Time shall be amended in its entirety as
provided in Exhibit C attached hereto, and, as so amended, shall be the Bylaws
of the Surviving Corporation until duly amended.

2



--------------------------------------------------------------------------------

  Section 1.05.   Directors of the Surviving Corporation.


          The directors of Acquisition Corp. immediately prior to the Effective
Time, as set forth in Exhibit D attached hereto, shall be the initial directors
of the Surviving Corporation and shall hold office until their respective
successors are duly elected and qualified, or their earlier death, resignation
or removal in accordance with applicable law and the Surviving Corporation’s
Certificate of Incorporation and Bylaws.

  Section 1.06.   Officers of the Surviving Corporation.


          The officers designated by Acquisition Corp., as set forth on Exhibit
E attached hereto, shall be the initial officers of the Surviving Corporation
and shall hold office until their respective successors are duly elected and
qualified, or their earlier death, resignation or removal.

  Section 1.07.   Closing.


          Subject to the conditions contained in this Agreement, the closing of
the Merger (the “Closing”) shall take place (i) at the offices of Dechert LLP,
30 Rockefeller Plaza, New York, NY 10112, as promptly as practicable but in no
event later than the third Business Day following the satisfaction (or waiver if
permissible) of the conditions set forth in Article 6 (other than those that by
their terms may not be satisfied at the Closing) or (ii) at such other place and
time and/or on such other date as the Company and Acquisition Corp. may agree in
writing. The date on which the Closing occurs is hereinafter referred to as the
“Closing Date.”

  Section 1.08.   Company Actions.


          The Company hereby approves and consents to the Merger and the other
Transactions and represents that the Company Board has, at a meeting duly called
and held, unanimously (A) approved this Agreement and the Transactions,
including the Merger, (B) recommended that the holders of Common Shares approve
and adopt this Agreement and the Merger, (C) determined that this Agreement and
the Transactions, including the Merger, are fair to and in the best interests of
the shareholders of the Company, (D) determined that the consideration to be
paid for each Common Share in the Merger is fair to the shareholders of the
Company, (E) declared that this Agreement is advisable, and (F) consented to the
Merger and the other Transactions.

  Section 1.09.   Additional Actions.


          If, at any time after the Effective Time, the Surviving Corporation
shall consider or be advised that any deeds, bills of sale, assignments or
assurances in law or any other acts are necessary or desirable to vest, perfect
or confirm, of record or otherwise, in the Surviving Corporation its right,
title or interest in, to or under any of the rights, properties or assets of the
Company or Acquisition Corp., the Company and its officers and directors shall
be deemed to have granted to the Surviving Corporation an irrevocable power of
attorney to execute and deliver all such deeds, assignments and assurances in
law and to take all acts necessary, proper or desirable to vest, perfect or
confirm title to and possession of such rights, properties or assets in the
Surviving Corporation, and the officers of the Surviving Corporation are
authorized in the name of the Company to take any and all such action.

3



--------------------------------------------------------------------------------

ARTICLE II.

EFFECT OF THE MERGER ON THE CAPITAL STOCK
OF THE COMPANY AND ACQUISITION CORP.

  Section 2.01.   Effect on Shares of Capital Stock.


                    (a)       Common Shares of the Company. As of the Effective
Time, by virtue of the Merger and without any action on the part of the holder
of any Common Shares, the Company or Acquisition Corp., each Common Share that
is issued and outstanding immediately prior to the Effective Time but after
giving effect to the transactions contemplated by the Contribution Agreement
(other than those Common Shares to be canceled pursuant to Section 2.01(b))
shall be canceled and extinguished and converted into the right to receive
$12.50 per share in cash (the “Merger Consideration”) payable to the holder
thereof, without interest or dividends thereon, less any applicable withholding
of taxes, in the manner provided in Section 2.03. All such Common Shares, when
so converted, shall no longer be outstanding and shall automatically be canceled
and each holder of a certificate or certificates representing any such Common
Shares shall cease to have any rights with respect thereto, except the right to
receive the consideration specified in the preceding sentence.

                    (b)       Cancellation of Certain Common Shares. As of the
Effective Time (after giving effect to the transactions contemplated by the
Contribution Agreement), by virtue of the Merger and without any action on the
part of the holder of any Common Shares, the Company or Acquisition Corp., each
Common Share that is owned by the Company or any wholly owned Subsidiary as
treasury stock or otherwise or owned by Acquisition Corp. or Parent or any of
their respective Subsidiaries immediately prior to the Effective Time (but after
giving effect to the transactions contemplated by the Contribution Agreement)
shall automatically be canceled and shall cease to exist, and no cash or other
consideration shall be delivered or deliverable in exchange therefor.

                    (c)       Capital Stock of Acquisition Corp. As of the
Effective Time, each share of common stock, par value $.001 per share, of
Acquisition Corp. (“Acquisition Corp. Common Stock”) issued and outstanding
immediately prior to the Effective Time shall, by virtue of the Merger and
without any action on the part of the holders of Acquisition Corp. Common Stock,
the Company or Acquisition Corp., be converted into one (1) validly issued,
fully paid and non-assessable share of common stock, par value $.001 per share,
of the Surviving Corporation (“Surviving Corporation Common Stock”). Each
certificate that, immediately prior to the Effective Time, represented issued
and outstanding shares of Acquisition Corp. Common Stock shall, from and after
the Effective Time, automatically and without the necessity of presenting the
same for exchange, represent the shares of the Surviving Corporation Common
Stock into which such shares have been converted pursuant to the terms hereof;
provided, however, that the record holder thereof shall receive, upon surrender
of any such certificate, a certificate representing the shares of Surviving
Corporation Common Stock into which the shares of Acquisition Corp. Common Stock
formerly represented thereby shall have been converted pursuant to the terms
hereof.

4



--------------------------------------------------------------------------------

  Section 2.02.   Options; Stock Plans.


                    (a)        For purposes of this Agreement, the term “Option”
means each outstanding unexercised option to purchase Common Shares, whether or
not then vested or fully exercisable, granted on or prior to the date hereof to
any current or former employee or director of the Company or any Subsidiary of
the Company or any other person, whether under any stock option plan or
otherwise (including, without limitation, under the Company’s 1992 Stock Option
Plan (the “1992 Plan”) and the Company’s 1999 Stock Option Plan (together with
the 1992 Plan, collectively, the “Stock Plans”)).

                    (b)        At the Effective Time, all Options issued under
the Stock Plans shall be converted into the right to receive Option
Consideration (as defined below) and the Company shall take all actions
necessary so that (A) immediately prior to the Effective Time, each outstanding
Option granted under the Stock Plans, including each outstanding Option held by
those holders of record listed on the Options Schedule attached hereto, shall
become immediately vested and exercisable in full and (B) at the Effective Time,
all Options shall be canceled, in each case, in accordance with and pursuant to
the terms of the Stock Plans under which such Options were granted. In
consideration of such cancellation, each holder of an Option canceled in
accordance with this Section 2.02(b) will be entitled to receive in settlement
of such Option as promptly as practicable following the Effective Time, but in
no event later than five (5) Business Days after the Effective Time, a cash
payment from the Payment Fund (as defined in Section 2.03), subject to any
required withholding of taxes, equal to the product of (i)  the total number of
Common Shares otherwise issuable upon exercise of such Option and (ii)  the
amount, if any, by which the Merger Consideration per Common Share exceeds the
applicable exercise price per Common Share otherwise issuable upon exercise of
such Option (the “Option Consideration”); provided, however, that with respect
to any person subject to Section 16 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), any such amount shall be paid as soon as
practicable after the first date payment can be made without liability to such
person under Section 16(b) of the Exchange Act.

                    (c)        The Company shall use commercially reasonable
efforts to obtain from each holder of an Option issued pursuant to the Stock
Plans a written acknowledgment of such holder that effective as of the Effective
Time, (i) the payment of the Option Consideration, if any, will satisfy in full
the Company’s obligation to such person pursuant to such Option and (ii) subject
to the payment of the Option Consideration, if any, all Options held by such
holder shall, without any action on the part of the Company or the holder, be
deemed terminated, canceled, void and of no further force and effect as between
the Company and the holder and neither party shall have any further rights or
obligations with respect thereto. Such written acknowledgment shall be
substantially in the form attached hereto as Exhibit F.

                    (d)        Prior to the Effective Time, the Company shall
take all actions (including, if appropriate, amending the terms of the relevant
Stock Plans or amending or waiving relevant agreements providing for vesting
conditions on Common Shares or Options therefor) that are necessary to give
effect to the transactions contemplated by this Section 2.02.

5



--------------------------------------------------------------------------------

                    (e)        Except as otherwise provided herein or agreed to
in writing by Parent and the Company or as may be necessary to administer
Options remaining outstanding following the Effective Time, the Stock Plans
shall terminate effective as of the Effective Time and no participant in the
Stock Plans shall thereafter be granted any rights thereunder to acquire any
equity securities of the Company, the Surviving Corporation, Parent or any
Subsidiary of any of the foregoing.

                    (f)        The Company covenants that prior to the Effective
Time it will take all actions necessary under that certain United States
Securities and Exchange Commission (“SEC”) no-action letter, dated January  12,
1999, to Skadden, Arps, Slate, Meagher & Flom LLP, to provide that the
cancellation, cash-out and conversion of Options, pursuant to this Section 2.02,
will qualify for exemption under Rule 16b-3(d) or (e), as applicable, under the
Exchange Act.

  Section 2.03.   Payment for Common Shares and Options in the Merger.


                    (a)        Prior to the Effective Time, Acquisition Corp.
shall appoint a commercial bank or trust company reasonably acceptable to the
Company to act as exchange and paying agent, registrar and transfer agent (the
“Agent”) for the purpose of (i) exchanging certificates representing,
immediately prior to the Effective Time, Common Shares for the aggregate Merger
Consideration and (ii) making payment of the aggregate Option Consideration in
exchange for the cancellation of all then-outstanding Options. Subject to the
Company’s obligations to deposit cash in the Payment Fund described in this
Section 2.03(a), at or prior to the Effective Time, Acquisition Corp. shall
deposit, or Acquisition Corp. shall otherwise take all steps necessary to cause
to be deposited, in trust with the Agent for the benefit of the holders of
Common Shares and Options, as the case may be, cash in an aggregate amount equal
to the sum of (i) the product of (A) the number of Common Shares issued and
outstanding immediately prior to the Effective Time and entitled to receive the
Merger Consideration in accordance with Section 2.01(a) and (B) the Merger
Consideration and (ii) the amount necessary for the payment in full of the
Option Consideration (such aggregate amount described in (i) and (ii) being
hereinafter referred to as the “Payment Fund”). The Agent shall, pursuant to
instructions provided by Acquisition Corp., make the payments provided for in
Section 2.01 and Section 2.02 of this Agreement out of the Payment Fund (it
being understood that any and all interest earned on funds made available to the
Agent pursuant to this Agreement shall be turned over to the party depositing
such funds with the Agent). The Payment Fund shall not be used for any purpose
except as provided in this Agreement.

                    (b)        Promptly after the Effective Time, but in no
event later than five (5) Business Days after the Effective Time, the Surviving
Corporation shall cause the Agent to (x) mail to each record holder of
certificates (the “Certificates”) that immediately prior to the Effective Time
represented Common Shares (i) a notice of the effectiveness of the Merger, (ii)
a form letter of transmittal which shall specify that delivery shall be
effected, and risk of loss and title to the Certificates shall pass, only upon
proper delivery of the Certificates to the Agent, and (iii) instructions for use
in surrendering such Certificates and receiving the Merger Consideration in
respect thereof; and (y) pay to each holder of an Option granted under the Stock
Plans and outstanding immediately prior to the Effective Time the Option
Consideration with respect to such Option;

6

--------------------------------------------------------------------------------

                    (c)        Upon surrender to the Agent of a Certificate,
together with such letter of transmittal duly executed and completed in
accordance with the instructions thereto, the holder of such Certificate shall
be entitled to receive, within five (5) Business Days after such surrender, in
exchange therefor, in the case of Common Shares (other than Common Shares to be
canceled pursuant to Section 2.01(b)), cash in an amount equal to the product of
(i) the number of Common Shares formerly represented by such Certificate and
(ii) the Merger Consideration, which amounts shall be paid by Agent by check or
wire transfer in accordance with the instructions provided by such holder. No
interest or dividends will be paid or accrued on the consideration payable upon
the surrender of any Certificate. If the consideration provided for herein is to
be delivered in the name of a person other than the person in whose name the
Certificate surrendered is registered, it shall be a condition of such delivery
that the Certificate so surrendered shall be properly endorsed or otherwise in
proper form for transfer and that the person requesting such delivery shall pay
any transfer or other taxes required by reason of such delivery to a person
other than the registered holder of the Certificate, or that such person shall
establish to the satisfaction of the Surviving Corporation that such tax has
been paid or is not applicable. Until surrendered in accordance with the
provisions of this Section 2.03, each Certificate (other than Common Shares to
be canceled pursuant to Section 2.01(b)) shall represent, for all purposes, in
the case of Certificates representing Common Shares (other than Common Shares to
be canceled pursuant to Section 2.01(b)), only the right to receive an amount in
cash equal to the Merger Consideration multiplied by the number of Common Shares
formerly evidenced by such Certificate without any interest or dividends
thereon.

                    (d)        The consideration issued upon the surrender of
Certificates in accordance with this Agreement shall be deemed to have been
issued in full satisfaction of all rights pertaining to such Common Shares
formerly represented thereby, and such Certificates shall represent solely the
right to receive Merger Consideration. After the Effective Time, there shall be
no transfers on the stock transfer books of the Surviving Corporation of any
Common Shares that were outstanding immediately prior to the Effective Time. If,
after the Effective Time, Certificates are presented to the Surviving
Corporation, they shall be canceled and exchanged as provided in this Article 2.

                    (e)        Any portion of the Payment Fund (including any
amounts that may be payable to the former shareholders of the Company in
accordance with the terms of this Agreement) which remains unclaimed by the
former shareholders of the Company upon the 180th day immediately following the
Closing Date shall be returned to the Surviving Corporation, upon demand, and
any former shareholders of the Company who have not theretofore complied with
this Article 2 shall, subject to Section 2.03(f), thereafter look to the
Surviving Corporation only as general unsecured creditors thereof for payment of
any Merger Consideration, without any interest or dividends thereon, that may be
payable in respect of each Common Share held by such shareholder. Following the
Closing, the Agent shall retain the right to invest and reinvest the Payment
Fund on behalf of the Surviving Corporation in securities listed or guaranteed
by the United States government or certificates of deposit of commercial banks
that have, or are members of a group of commercial banks that has, consolidated
total assets of not less than $500,000,000 and the Surviving Corporation shall
receive the interest earned thereon.

7

--------------------------------------------------------------------------------

                    (f)        None of Acquisition Corp., the Company nor Agent
shall be liable to a holder of Certificates or any other person in respect of
any cash delivered to a public official pursuant to any applicable abandoned
property, escheat or similar law. If any Certificates shall not have been
surrendered upon the second anniversary of the Closing Date (or immediately
prior to such earlier date on which any Merger Consideration, dividends (whether
in cash, stock or property) or other distributions with respect to Common Shares
in respect of such Certificate would otherwise escheat to or become the property
of any Governmental Authority (as defined in Section 3.06(b))), any such shares,
cash, dividends or distributions in respect of such Certificate shall, to the
extent permitted by applicable law, become the property of the Surviving
Corporation, free and clear of all claims or interests of any person previously
entitled thereto.

                    (g)        In the event any Certificate shall have been
lost, stolen or destroyed, upon the making of an affidavit (in form and
substance acceptable to the Surviving Corporation) of that fact by the person
(who shall be the record owner of such Certificate) claiming such Certificate to
be lost, stolen or destroyed, the agreement to indemnify the Surviving
Corporation against any claim that may be made against it with respect to such
Certificate and, if required by the Surviving Corporation, the posting by such
person of a bond in such amount as the Surviving Corporation may direct as
indemnity against any claim that may be made against it with respect to such
Certificate, the Agent will issue in exchange for such lost, stolen or destroyed
Certificate the Merger Consideration deliverable in respect thereof pursuant to
this Agreement.

                    (h)        Each of the Agent, the Surviving Corporation and
Parent shall be entitled to deduct and withhold from the consideration otherwise
payable to any holder of Common Shares or Options pursuant to this Agreement
such amounts as may be required to be deducted or withheld with respect to the
making of such payment or any other payment in connection with the transactions
contemplated by this Agreement under the Internal Revenue Code of 1986, as
amended (the “Code”), or any applicable provision of state, local or foreign tax
law. To the extent that amounts are so deducted or withheld and paid over to the
appropriate taxing authority by Agent, the Surviving Corporation or Parent, such
amounts shall be treated for all purposes of this Agreement as having been paid
to the person to whom such amounts would otherwise have been paid.

  Section 2.04.   Adjustment of the Merger Consideration and the Option
Consideration.


          The Merger Consideration and the Option Consideration, each payable
pursuant to this Article 2, have been calculated based upon the representations
and warranties made by the Company in Section 3.03. In the event that, at the
Effective Time, the sum of the actual number of Common Shares outstanding and
the actual number of Common Shares issuable upon the exercise of Options or
similar agreements or upon conversion of securities (including without
limitation, as a result of any stock split, reclassification, stock dividend
(including any dividend or distribution of securities convertible into Common
Shares) or recapitalization) is more than as described in Section 3.03 or if the
weighted average exercise price of the Options is lower than described in
Section 3.03 hereof (except for reductions in the weighted average exercise
price resulting from the termination or exercise of outstanding Options), the
Merger Consideration and the Option Consideration shall be equitably adjusted
downward.

8



--------------------------------------------------------------------------------

  Section 2.05.   Dissenting Shares.


                    (a)        Notwithstanding any other provision of this
Agreement to the contrary, Common Shares that are issued and outstanding
immediately prior to the Effective Time and are held by shareholders who have
not voted such Common Shares in favor of the approval and adoption of this
Agreement and who shall have properly demanded appraisal of such Common Shares
in accordance with the DGCL (the “Dissenting Shares”) shall not be converted
into the right to receive the Merger Consideration at or after the Effective
Time, unless and until the holder of such Dissenting Shares shall have failed to
perfect or shall have effectively withdrawn or lost such right to appraisal and
payment under the DGCL. If a holder of Dissenting Shares shall have so failed to
perfect or shall have effectively withdrawn or lost such right to appraisal and
payment, then, as of the Effective Time or the occurrence of such event,
whichever last occurs, such holder’s Dissenting Shares shall be converted into
and represent solely the right to receive the Merger Consideration, without any
interest thereon, as provided in Section 2.01 hereof.

                    (b)        The Company shall give the Parent (i) prompt
written notice of any demands for appraisal, withdrawals of demands for
appraisal and any other instruments served pursuant to Section 262 (or any
successor or replacement) of the DGCL which are received by the Company, and
(ii) the opportunity to direct all negotiations and proceedings with respect to
demands for appraisal under the DGCL. The Company will not voluntarily make a
payment with respect to any demands for appraisal and will not, except with the
prior written consent of the Parent, settle or offer to settle any such demands.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

          The Company represents and warrants to each of Acquisition Corp. and
Parent as of the date hereof and the Effective Time that:

  Section 3.01.   Organization and Qualification.


          The Company and each of its Subsidiaries (as described in Section
3.05) is a corporation duly organized, validly existing and in good standing (to
the extent applicable) under the laws of its state or jurisdiction of
organization and has the requisite power and authority to carry on its business
as now being conducted, except where the failure to be in good standing (to the
extent applicable) would not, individually or in the aggregate, have a Company
Material Adverse Effect (as defined below). Except as set forth in Section 3.01
of the disclosure schedule delivered by the Company to Acquisition Corp. and
Parent prior to the execution of this Agreement (the “Company Disclosure
Schedule”), the Company and each of its Subsidiaries is duly qualified or
licensed as a foreign corporation to do business, and is in good standing (to
the extent applicable), in each jurisdiction where the nature of its business
makes such qualification or licensing necessary, except where the failure to be
so qualified or licensed and in good standing (to the extent applicable) would
not, individually or in the aggregate, have a Company Material Adverse Effect.
As used in this Agreement, the term “Company Material Adverse Effect” means any
effect, event, or change that (i) is, or is reasonably likely to be, materially
adverse to the condition (financial or otherwise), business, assets, liabilities
or results of operations of the Company and its Subsidiaries, taken as a whole,
or (ii) prevents the Company and its Subsidiaries from performing in all
material respects their obligations under this Agreement or to consummate the
transactions contemplated hereby (the “Transactions”) prior to the Termination
Date in accordance with the terms hereof.

9

--------------------------------------------------------------------------------

  Section 3.02.   Charter Documents and Bylaws.


          The certificate of incorporation incorporated by reference as Exhibits
3.1 and 3.2 of the SEC Report for the period ending July 31, 2006 is a complete
and correct copy of the Certificate of Incorporation, and the amended bylaws
incorporated by reference as Exhibit 3.3 of the SEC Report for the period ending
July 31, 2006 is a complete and correct copy of the bylaws of the Company, each
in full force and effect as of the date hereof. The Company is not in violation
of any of the provisions of its certificate of incorporation or bylaws. The
Company has heretofore made available to Acquisition Corp. a complete and
correct copy of the certificate of incorporation and the bylaws of each
Subsidiary of the Company in full force and effect as of the date hereof. Except
as set forth in Section 3.02 of the Company Disclosure Schedule, no Subsidiary
of the Company is in violation of any of the provisions of its certificate of
incorporation or bylaws.

  Section 3.03.   Capitalization.


                    (a)        The authorized capital stock of the Company
consists of 20,000,000 Common Shares. Except for Common Shares issued after the
date of this Agreement upon exercise of Options outstanding as of the date of
this Agreement, (i) 5,662,322 shares of Common Shares are issued and outstanding
and (ii) 1,462,046 Common Shares are held by the Company in its treasury. The
Company has 361,116 Common Shares reserved for issuance pursuant to the Stock
Plans, of which 278,533 Common Shares are subject to outstanding Options, and
the weighted average exercise price for such Options is $9.52 (except for any
changes caused by the exercise of Options after the date of this Agreement which
were outstanding on the date hereof). Except as set forth in this Section 3.03,
there are not now, and at the Effective Time there will not be, any options,
warrants, calls, subscriptions, or other rights, or other agreements or
commitments of any character relating to the issued or unissued capital stock of
the Company to which the Company is a party or by which it or its assets are
bound, or obligating the Company to issue, transfer or sell any shares of
capital stock of, or other equity interests in, the Company or any Subsidiary of
the Company. Section 3.03(a) of the Company Disclosure Schedule sets forth the
name of each holder of an Option, together with the grant date, exercise price,
number of Common Shares issuable upon exercise of each such Option, vesting
schedule of each such Option, the number of vested and unvested Options of each
Option holder and the specific Stock Plan pursuant to which such Option was
issued. All issued and outstanding Common Shares are duly authorized, validly
issued, fully paid, nonassessable and free of preemptive rights. All of the
outstanding shares of capital stock of each Subsidiary of the Company have been
duly authorized and validly issued and are fully paid and non-assessable, are
owned by either the Company or another of its wholly-owned Subsidiaries, free
and clear of all Liens (as defined in Section 3.06(a)) other than Permitted
Liens (as defined in Section 3.24(d)). There are no outstanding options,
warrants, calls, subscriptions, convertible securities or other rights, or other
agreements or commitments, obligating any Subsidiary of the Company to issue,
transfer or sell any shares of its capital stock or other equity interests.
There are no outstanding obligations of the Company or any of its Subsidiaries
to repurchase, redeem or otherwise acquire any shares of capital stock of, or
other equity interests in, the Company or any Subsidiary of the Company.

10



--------------------------------------------------------------------------------

                    (b)        To the knowledge of the Company, except for the
Voting Agreement, there are no shareholders agreements, voting trusts or other
agreements or understandings relating to voting or disposition of any shares of
capital stock of the Company or granting to any person or group of persons the
right to elect, or to designate or nominate for election, a director to the
Company Board. The Company is not party to any agreement granting registration
rights to any Person.

  Section 3.04.   Authority Relative to this Agreement.


          The Company has the requisite corporate power and authority to execute
and deliver this Agreement, to perform its obligations hereunder, subject to the
approval of this Agreement and the Merger by the holders of a majority of the
outstanding Common Shares entitled to vote thereon with respect to the Merger,
and to consummate the Transactions. The execution and delivery of this Agreement
and the consummation of the Merger and the other Transactions have been duly and
validly authorized by all necessary corporate action and no other corporate
proceedings on the part of the Company are necessary to authorize the Company’s
execution and delivery of this Agreement or to consummate the Transactions
(other than, with respect to this Agreement and the Merger, the approval of this
Agreement and the Merger by the holders of a majority of the outstanding Common
Shares entitled to vote thereon and, with respect to the Merger, the filing or
recordation of appropriate merger documents as required by the DGCL). This
Agreement has been duly and validly executed and delivered by the Company, and
(assuming this Agreement constitutes a valid and binding obligation of
Acquisition Corp. and Parent) constitutes the valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws relating to creditors’ rights generally and to general
principles of equity. Upon consummation of the Transactions, Parent will own all
of the outstanding capital stock of the Company, including all of the
outstanding Common Shares, and all Options shall have been cancelled and be of
no further force or effect.

  Section 3.05.   Company Subsidiaries.


          Section 3.05 of the Company Disclosure Schedule contains a correct and
complete list of each Subsidiary of the Company and the jurisdiction in which
each such Subsidiary is incorporated. Section 3.05 of the Company Disclosure
Schedule sets forth for each Subsidiary of the Company: (i) its authorized
capital stock; (ii) the number of issued and outstanding shares of capital
stock; and (iii) the Company’s direct or indirect equity interest therein.
Except for (A) investments in marketable securities set forth in Section 3.05 of
the Company Disclosure Schedule and (B) equity interests in the Company’s
Subsidiaries, the Company does not own, directly or indirectly, any capital
stock or other ownership interest in any Person. No Subsidiary of the Company
owns, directly or indirectly, any capital stock or other ownership interest in
any Person, except for the capital stock and/or other ownership interest in
another wholly-owned Subsidiary of the Company. Each Subsidiary is directly or
indirectly wholly owned by the Company.

11



--------------------------------------------------------------------------------

  Section 3.06.   No Violation; Required Filings and Consents.


                    (a)        The execution and delivery by the Company of this
Agreement does not, and the performance of this Agreement by the Company and the
consummation of the Transactions will not, (i) conflict with, violate or result
in a breach of any provision of the Company’s certificate of incorporation or
bylaws or conflict with or violate any provision of the articles of
incorporation or bylaws or equivalent organization documents of any Subsidiary
of the Company, (ii) assuming that all consents, approvals, authorizations and
other actions described in Section 3.06(b) have been obtained and all filings
and obligations described in Section 3.06(b) have been made or complied with,
conflict with or violate any foreign or domestic (federal, state or local) law,
statute, ordinance, rule, regulation, permit, license, injunction, writ,
judgment, decree or order (each, a “Law” and, collectively, “Laws”) applicable
to the Company or any of its Subsidiaries or by which any asset of the Company
or any of its Subsidiaries is bound or affected, (iii) except as set forth in
Section  3.06(a) of the Company Disclosure Schedule, materially conflict with,
result in any material breach of or constitute a material default (or an event
that with notice or lapse of time or both would become a default) under, or give
to others any right of termination, amendment, acceleration or cancellation of,
require any notice, or require any payment under, or give rise to a loss of any
benefit to which the Company or any Subsidiary of the Company is entitled under
any provision of any Material Contract or (iv) result in the creation or
imposition of a material lien, claim, security interest or other charge, title
imperfection or encumbrance (each, a “Lien” and, collectively, “Liens”) on any
asset of the Company or any Subsidiary of the Company.

                    (b)        Except as set forth in Section 3.06(b) of the
Company Disclosure Schedule, the execution and delivery by the Company of this
Agreement does not, and the performance of this Agreement and the consummation
by the Company of the Transactions will not, require any consent, approval,
authorization or permit of, or filing with or notification to, any domestic
(federal, state or local) or foreign government or governmental, regulatory or
administrative authority, agency, commission, board, bureau, court or
instrumentality or arbitrator of any kind (“Governmental Authority”), except for
applicable requirements, if any, of the Exchange Act, the Securities Act of
1933, as amended (the “Securities Act”), the Nasdaq National Market, Inc.
(“Nasdaq”), the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended
(the “HSR Act”) and the rules and regulations thereunder, and filing and
recordation of appropriate documents for the Merger as required by the DGCL.

  Section 3.07.   SEC Reports and Financial Statements.


                    (a)        The Company has filed all forms, reports,
statements and schedules and made all other filings (the “SEC Reports”) with the
SEC required to be filed by it pursuant to the federal securities laws and the
SEC rules and regulations thereunder since August 1, 2000. The SEC Reports, as
well as all forms, reports, statements, schedules and other documents to be
filed by the Company with the SEC after date hereof and prior to the Effective
Time (the “Future SEC Reports”) (i) were or, in the case of Future SEC Reports,
will be prepared in all material respects in accordance with the requirements of
the Securities Act, the Exchange Act and the published rules and regulations of
the SEC thereunder, each as applicable to such SEC Reports and such later filed
Future SEC Reports and (ii) did not and will not as of the time they were or, in
the case of Future SEC Reports, will be filed contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were and will be made, not misleading. No Subsidiary of the
Company is subject to the periodic reporting requirements of the Exchange Act.
As of the date hereof, there are no material unresolved comments issued by the
staff of the SEC with respect to any of the SEC Reports.

12



--------------------------------------------------------------------------------

                    (b)        Each of the consolidated financial statements
(including, in each case, any notes thereto) of the Company included in the SEC
Reports or any Future SEC Report has been, and in the case of any Future SEC
Report will be, prepared in all material respects in accordance with the
published rules and regulations of the SEC (including Regulation S-X) and in
accordance with United States generally accepted accounting principles applied
on a consistent basis throughout the periods indicated (“GAAP”) (except as
otherwise stated in such financial statements, including the related notes, or,
in the case of unaudited interim financial statements, as may be permitted by
the SEC under Forms 10-Q, 8-K or any successor forms under the Exchange Act),
except as otherwise specifically set forth in Section 3.07(b) of the Company
Disclosure Schedule, and each fairly presents, in all material respects, the
consolidated financial position, results of operations and cash flows of the
Company and its consolidated Subsidiaries as at the respective dates thereof and
for the respective periods indicated therein, except as otherwise set forth in
the notes thereto (subject, in the case of unaudited statements, to the absence
of complete footnote disclosure and to normal and recurring quarterly and
year-end adjustments, none of which, individually or in the aggregate, has been
or could reasonably be expected to be material). Except as set forth in Section
3.07(b) of the Company Disclosure Schedule, neither the Company nor any of its
Subsidiaries have any outstanding Indebtedness (as hereinafter defined). For
purposes of this Agreement, “Indebtedness” shall mean, with respect to any
Person at a particular time and, in each case, except between or among the
Company and any of its Subsidiaries, (i) any obligation for borrowed money or
issued in substitution for, or exchange of indebtedness for, borrowed money,
(ii) any obligation evidenced by any note, bond, debenture or other debt
security, (iii) any obligation for the deferred purchase price of property or
services with respect to which such Person is liable, contingently or otherwise,
as obligor or otherwise (other than trade payables and other current Liabilities
(as defined in Section 3.07(d)) incurred in the ordinary course of business
consistent with past practice), (iv) any commitment by which such Person assures
a creditor against loss (including, without limitation, contingent reimbursement
obligations with respect to letters of credit), (v) any obligation guaranteed in
any manner by such Person (including, without limitation, guarantees in the form
of an agreement to repurchase or reimburse), (vi) any obligations under
capitalized or synthetic leases with respect to which such Person is liable,
contingently or otherwise, as obligor, guarantor or otherwise, or with respect
to which obligations such Person assures a creditor against loss, (vii) any
obligation secured by a Lien on such Person’s assets, (viii) any Liability under
any deferred compensation plans, severance plans, bonus plans, employment
agreements, or any other plan, agreement or arrangement with any such Person,
which Liability is payable or becomes due as a result of the transactions
contemplated herein, and (ix) any fees, penalties, premiums or accrued and
unpaid interest with respect to the foregoing (in the case of prepayments or
otherwise). There are no obligations under any letters of credit in excess of
the amounts set forth in Section 3.07(b) of the Company Disclosure Schedule.

13



--------------------------------------------------------------------------------

                    (c)        Set forth in Section 3.07(c) of the Company
Disclosure Schedule are copies of the unaudited consolidating balance sheets as
of January 31, 2007 of each Subsidiary of the Company with respect to which
financial statements are regularly prepared and the unaudited statements of
income of each Subsidiary of the Company with respect to which financial
statements are regularly prepared for the two-month period ended March 31, 2007
(collectively, the “Consolidating Financial Statements”). Each of the
Consolidating Financial Statements fairly presents, in all material respects,
the consolidating financial position and results of operations of the applicable
Subsidiary as at the respective dates thereof or for the respective periods then
ended (subject to the absence of footnote disclosure and to normal and recurring
quarterly and year-end adjustments consistent with prior practices).

                    (d)        The management of the Company (i) maintains
disclosure controls and procedures (as defined under the Exchange Act) that are
designed to ensure that material information relating to the Company, including
its consolidated Subsidiaries, is made known to the management of the Company by
others within those entities, and (ii) has disclosed, based on its most recent
evaluation, to the Company’s auditors and the audit committee of the Company
Board (A) all significant deficiencies in the design or operation of internal
control over financial reporting (as defined under the Exchange Act) which are
reasonably likely to adversely affect the Company’s ability to record, process,
summarize and report financial data and have identified for the Company’s
auditors any material weaknesses in internal control over financial reporting
(as defined under the Exchange Act) and (B) any fraud, whether or not material,
that involves management or other employees who have a significant role in the
Company’s internal control over financial reporting (as defined under the
Exchange Act). Section 3.07(d) of the Company Disclosure Schedule contains a
summary of such disclosures made by management to the Company’s auditors and
audit committee, and any material communications made by management or the
Company’s auditors to the audit committee required or contemplated by the
listing standards of NASDAQ, the audit committee’s charter or the professional
standards of the Public Company Accounting Oversight Board. No material
complaints from any source regarding accounting, internal accounting controls or
auditing matters, and no concerns from the employees of the Company or its
Subsidiaries regarding questionable accounting or auditing matters, have been
received by the Company or its Subsidiaries. The Company has made available to
Parent a summary of all complaints or concerns made since August 1, 2002 through
any whistleblower hot-line or equivalent system maintained by the Company for
receipt of employee concerns regarding possible violations of Law. No attorney
representing the Company or any of its Subsidiaries, whether or not employed by
the Company or any of its Subsidiaries, has reported evidence of a violation of
securities laws, breach of fiduciary duty or similar violation by the Company or
any of its officers, directors, employees or agents to the Company Board or any
committee thereof, or to any of the Company’s directors or officers.

                    (e)        Except as disclosed in Section 3.07(e) of the
Company Disclosure Schedule, neither the Company nor any of its Subsidiaries is
subject to any liabilities or obligations of any kind or nature (whether
accrued, absolute, contingent, determinable or otherwise) (whether as principal,
agent, partner, co-venturer, guarantor or otherwise) (each a “Liability”, and
collectively, “Liabilities”) in excess of $50,000 individually or $100,000 in
the aggregate, except (i) Liabilities set forth on the face of the January 31,
2007 balance sheet included in the Company’s quarterly report on Form 10-Q for
the fiscal quarter ended January 31, 2007 or the footnotes thereto, (ii)
Liabilities that have arisen after January 31, 2007

14



--------------------------------------------------------------------------------

in the ordinary course of business and consistent with past practice, or (iii)
Liabilities under Contracts identified in Section 3.17(a) of the Company
Disclosure Schedule or under Contracts not required to be identified on such
Company Disclosure Schedule pursuant to Section 3.17 below which were entered
into in the ordinary course of business consistent with past practice (but not
Liabilities for any breach of any such Contract occurring on or prior to the
Closing Date). Except as set forth in Section 3.07(e) of the Company Disclosure
Schedule, neither the Company nor any of its Subsidiaries is a guarantor or
otherwise liable for any Liability (including Indebtedness) of any Person other
than the following bonds to the extent disclosed in Section 3.07(e) of the
Company Disclosure Schedule: (y) indemnity bonds entered into the ordinary
course of business (e.g., workers compensation), or (z) utility bonds and other
than Permitted Liens. No such bonds require any collateral.

  Section 3.08.   Compliance with Applicable Laws.


          Except as set forth in Section 3.08 of the Company Disclosure
Schedule, (i) neither the Company nor any of its Subsidiaries is in violation,
in any material respect, of any Order (as defined in Section 6.01(b)) of any
Governmental Authority or any Law of any Governmental Authority applicable to
the Company or any Subsidiary of the Company or any of their respective
properties or assets (including, without limitation, the Sarbanes Oxley Act of
2002) and (ii) since August 1, 2002, the business operations of the Company and
its Subsidiaries have been conducted, in all material respects, in compliance
with all Laws of each Governmental Authority (including, without limitation, the
applicable provisions of the Sarbanes Oxley Act of 2002).

  Section 3.09.   Absence of Certain Changes or Events.


          Except as set forth in Section 3.09 of the Company Disclosure Schedule
or as contemplated by this Agreement, since August 1, 2006, the Company and its
Subsidiaries have conducted their businesses only in the ordinary course of
business and in a manner consistent with past practice and there has not been:

                    (a)        any material change in any method of accounting
or accounting practice by the Company or any of its Subsidiaries or any material
write-up or write-down in the value of their respective inventory or accounts
receivable or a reversal of any material accruals or deviations from past
policies and practice with respect to product sales, markdowns, discounts or
promotions;

                    (b)        other than regular quarterly dividends and
distributions from any Subsidiary of the Company to the Company or another
wholly owned Subsidiary of the Company, any declaration, setting aside or
payment of any dividend (whether in cash, stock or other property) or other
distribution in respect of the Company’s securities or any redemption, purchase
or other acquisition of any of the Company’s securities;

                    (c)        any issuance or the authorization of any issuance
of any securities in respect of, in lieu of or in substitution for shares of the
Company’s or its Subsidiaries’ capital stock, except for (i) the granting of
Options set forth in Section 3.03(a) of the Company Disclosure Schedule and (ii)
the issuance of any Common Shares pursuant to the exercise of any Options;

15



--------------------------------------------------------------------------------

                    (d)        any amendment of any material term of any
outstanding security of the Company or any of its Subsidiaries;

                    (e)        any issuance by the Company or any of its
Subsidiaries of any notes, bonds or other debt securities or any capital stock
or other equity securities or any securities convertible, exchangeable or
exercisable into any capital stock or other equity securities, except for (i)
the granting of Options set forth in Section 3.03(a) of the Company Disclosure
Schedule, (ii) the issuance of any Common Shares pursuant to the exercise of any
Options and (iii) the issuance of a note under the Credit Agreement, dated as of
April 28, 2006, by and among the Subsidiaries of the Company, as borrowers, the
Company, as guarantor, and Bank of America, N.A., as amended (the “Credit
Agreement”).

                    (f)        any incurrence, assumption or guarantee by the
Company or any of its Subsidiaries of any indebtedness for borrowed money other
than the issuance of letters of credit in the ordinary course of business
consistent with past practices of the Company and its Subsidiaries and the
Credit Agreement;

                    (g)        any creation or assumption by the Company or any
of its Subsidiaries of any Lien on any material assets other than Permitted
Liens;

                    (h)        any making of any loans, advances or capital
contributions to or investment in any entity or person, other than loans,
advances or capital contributions to or investments in the Company or its wholly
owned Subsidiaries;

                    (i)        any entry into or termination of any Contract
related to the acquisition or disposition of any business or any material assets
other than inventory in the ordinary course of business;

                    (j)        any termination of any Contract with any
Significant Customer or any material amendment or modification of any Contract
with any Significant Customer on terms less beneficial in all material respects
to the Company or any of its Subsidiaries than, the terms of such Contract prior
to the making of such amendment or modification;

                    (k)        any effect, event or change that has had or is
reasonably likely to have a Company Material Adverse Effect;

                    (l)        any material increase in the benefits under, or
the establishment, material amendment or termination of, any Benefit Plan (as
defined in Section 3.13(b)) covering current or former employees, officers or
directors of the Company or any of its Subsidiaries, or any material increase in
the compensation payable or to become payable to or any other material change in
the employment terms for any directors or officers of the Company or any of its
Subsidiaries except as provided either in an employment agreement in effect on
the date hereof with such person or in accordance with increases or changes in
accordance with the customary policy (consistent with past practices) of the
Company or such Subsidiary;

16

--------------------------------------------------------------------------------

                    (m)        any entry by the Company or any of its
Subsidiaries into any employment, severance, termination, change-of-control or
indemnification agreement with any person outside the ordinary course of
business, or any consulting agreement with any person for a noncontingent cash
amount in excess of $50,000 per year or $250,000 for all such consulting
agreements in the aggregate, or outside the ordinary course of business;

                    (n)        any capital expenditures or commitments therefor
that amount in the aggregate to more than $500,000;

                    (o)        any material and uninsured damage, destruction or
loss to the assets of the Company or its Subsidiaries;

                    (p)        any failure to maintain in full force and effect
substantially the same level and type of insurance coverage (it being understood
that a change from a “claims made” policy to an “occurrence” policy is not a
change in the type of coverage) as in effect on August 1, 2006 for destruction,
damage to, or loss of any of the properties or assets of the Company or its
Subsidiaries; and

                    (q)        any authorization of, or agreement by the Company
or any of its Subsidiaries to take, any of the actions described in this Section
3.09, except as expressly contemplated by this Agreement.

  Section 3.10.   Change of Control.


          Section 3.10 of the Company Disclosure Schedule sets forth (i) all
Contracts with the Company or any of its Subsidiaries, including but not limited
to, severance plans, bonus plans, employment agreements, or any other plan,
agreement or arrangement with any Person, pursuant to which a Liability is due
or would become payable, in whole or in part, directly as a result of the
consummation of any of the Transactions and (ii) the amount of any compensation,
remuneration or other amounts which are or may be due or payable by the Company
or any of its Subsidiaries as a result of the Transactions under such Contracts
(including any such Liabilities which are or may be due or payable by the
Company or any of its Subsidiaries assuming that each employee of the Company
that is a party to a Contract is terminated without cause immediately following
the consummation of the Merger).

  Section 3.11.   Litigation.


          Section 3.11 of the Company Disclosure Schedule sets forth each
material suit, claim, action, grievance, arbitration, proceeding or
investigation pending or, to the knowledge of the Company, threatened against
the Company or any of its Subsidiaries, at law, in equity or before any
Governmental Authority other than workers’ compensation claims or general
liability claims which individually do not exceed $50,000 and in the aggregate
do not exceed $100,000. Other than as set forth on Section 3.11 of the Company
Disclosure Schedule, neither the Company nor any of its Subsidiaries is subject
to any outstanding order, writ, injunction or decree. None of the matters listed
or required to be listed on Section 3.11 of the Company Disclosure Schedule has
had or could reasonably be expected to have a Company Material Adverse Effect,
and all workers’ compensation claims and general liability claims taken in the
aggregate have not had and would not reasonably be expected to have a Company
Material Adverse Effect.

17



--------------------------------------------------------------------------------

  Section3 .12.   Information in Proxy Statement.


                    (a)        Each document required to be filed by the Company
with the SEC in connection with the Transactions (the “Company Disclosure
Documents”), including, without limitation, the proxy or information statement
of the Company containing information required by Regulation 14A under the
Exchange Act (together with all amendments and supplements thereto, the “Proxy
Statement”), to be filed with the SEC in connection with the Merger, will, when
filed, comply as to form in all material respects with the applicable
requirements of the Exchange Act. The representations and warranties contained
in this Section 3.12(a) will not apply to statements or omissions included in
the Company Disclosure Documents based upon information furnished to the Company
in writing by Parent, Acquisition Corp. or any of their representatives
specifically for use therein.

                    (b)        No document required to be filed by the Company
with the SEC in connection with the Transactions shall, at the respective times
that such filings by the Company or any amendments or supplements thereto are
filed with the SEC or are first published, sent or given to shareholders of the
Company, as the case may be, contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary in
order to make the statements made therein, in light of the circumstances under
which they are made, not misleading.

  Section 3.13.   Benefit Plans.


                    (a)        Except as disclosed in Section 3.13(a) of the
Company Disclosure Schedule, there exist no employment, consulting, severance,
retention, termination, parachute or change-of-control agreements, arrangements
or understandings between the Company or any of its Subsidiaries and any current
or former employee, independent contractor, officer or director (or any
dependent, beneficiary or relative of any of the foregoing) of the Company or
any of its Subsidiaries (collectively, the “Employees”) other than the Company’s
obligations to former employees under the health care continuation requirements
of Part 6 of Subtitle B of Title I of ERISA, Section 4980B of the Code or any
similar state law (“COBRA”).

                    (b)       Section 3.13(b) of the Company Disclosure Schedule
contains a complete and correct list of all existing (i) “employee pension
benefit plans” (as defined in Section 3(2) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”)) (collectively, the “Pension Plans”),
(ii) “employee welfare benefit plans” (as defined in Section 3(1) of ERISA) and
(iii) other bonus, deferred compensation, pension, profit-sharing, retirement,
insurance, stock purchase, stock option, holiday vacation pay, sick pay,
cafeteria, death benefit, survivor income, termination allowance, salary
continuation, severance pay, retention, change in control, employee relocation,
tuition reimbursement, psychiatric or other counseling, employee assistance,
dependent care assistance, legal assistance, Coverdell education savings
account, Archer medical savings account, health savings account, or other fringe
benefit or compensation plan, policy, practice, program or arrangement
sponsored, maintained, or contributed to by the Company or any of its
Subsidiaries, or with respect to which the Company has any liability (all of the
foregoing collectively, the “Benefit Plans”). The Company has made available to
Acquisition Corp. correct and complete copies of (i) each Benefit Plan document
(or a written description of such Benefit Plan if no such formal document
exists), (ii) the three most recent annual reports on Form 5500 as filed with
the Internal Revenue Service with respect to each Benefit Plan (and all
attachments thereto), (iii) the most recent summary plan description for each
Benefit Plan for which such summary plan description is required, (iv) the most
recent determination letter, opinion letter, advisory letter or notification
letter from the Internal Revenue Service, if applicable, which covers each
Benefit Plan, and (v) each trust agreement, insurance contract, service
agreement, group annuity contract or funding arrangement relating to any Benefit
Plan, if applicable.

18



--------------------------------------------------------------------------------

                    (c)        Except as disclosed in Section 3.13(c) of the
Company Disclosure Schedule, all Pension Plans intended to be qualified plans
under Section 401(a) of the Code may either rely on an opinion letter, advisory
letter or notification letter issued by the IRS for the form of plan or have
been the subject of favorable determination letters from the Internal Revenue
Service to the effect that such Pension Plans are qualified and exempt from
Federal income taxes under Section 401(a) and 501(a), respectively, of the Code
(taking into account the laws commonly referred to as “GUST”), no such
determination or opinion, advisory or notification letter has been revoked and,
to the knowledge of the Company, nothing has occurred since the date of such
determination or issuance of such letter that could reasonably be expected to
adversely affect the qualification of such Benefit Plan.

                    (d)        None of the Benefit Plans is, and neither the
Company, any of its Subsidiaries nor any ERISA Affiliate has within the last six
(6) years maintained, contributed to or had any liability or potential liability
with respect to (i) a “single employer plan” (as such term is defined in Section
4001(a)(15) of ERISA) subject to Section 412 of the Code or Section 302 of ERISA
or Title IV of ERISA, (ii) a “multiemployer plan”, as defined in Section 3(37)
of ERISA, (iii) a “multiple employer plan”, as described in Section 413(c) of
the Code, (iv) a “multiple employer welfare arrangement”, as defined in Section
3(40) of ERISA), or (v) a funded welfare benefit plan (as such term is defined
in Section 419 of the Code). For purposes of this Agreement, an “ERISA
Affiliate” is any entity (other than the Company or any Subsidiary) which has
within the last six (6) years been considered a single employer with the Company
or any Subsidiary of the Company under Section 4001(b) of ERISA or Section
414(b), (c), (m) or (o) of the Code. Each Benefit Plan and all of its related
trusts, insurance contracts and funds have been maintained, funded and
administered in all material respects in accordance with its terms, the terms of
any applicable collective bargaining agreement and, except as disclosed in
Section 3.13(d) of the Company Disclosure Schedule, each Benefit Plan in
compliance in all material respects with the applicable provisions of ERISA, the
Code and other applicable laws. Neither the Company nor any of its Subsidiaries
has (i) any unpaid material fine, penalty or tax with respect to any Benefit
Plan or any other “employee benefit plan” (as defined in Section 3(3) of ERISA),
(ii) any unpaid material liability with respect to any terminated “employee
benefit plan” (as so defined) or (iii) any other material tax or penalty under
Sections 4971 through 4980G of the Code, and, to the knowledge of the Company,
it is not likely that any such liability, fine, penalty or tax will arise. No
individual has been required to include any amount in gross income under Section
409A of the Code (x) because any Benefit Plan has failed to meet, or has not
been operated in compliance with, a requirement of Section 409A(a), or (y) by
reason of the application of Section 409A(b) to any plan, trust or arrangement
of the Company or any of its Subsidiaries. With respect to each Benefit Plan,
all contributions (including all employer contributions and employee salary
reduction contributions) that are due have been made within the time periods
prescribed by ERISA and the Code, and all contributions for any period ending on
or before the Closing Date that are not yet due have been made or properly
accrued. All premiums or other payments for all periods ending on or prior to
the Closing Date have been paid or properly accrued with respect to each Benefit
Plan that is an employee welfare benefit plan (as defined in Section 3(1) of
ERISA). Except as set forth in Section 3.13(d) of the Company Disclosure
Schedule, neither the Company nor any of its Subsidiaries has any material
unfunded liabilities with respect to any Benefit Plan, or any other promise of
deferred compensation, or post-retirement welfare benefit that is not accurately
reflected on the Company’s balance sheet.

19



--------------------------------------------------------------------------------

                    (e)        None of the Company, any of its Subsidiaries nor
any of their respective officers or directors and, to the knowledge of the
Company, none of their respective employees or service providers has engaged in
a “prohibited transaction” (as such term is defined in Section 406 of ERISA and
Section 4975 of the Code), or has committed any breach of fiduciary
responsibility, with respect to any Benefit Plan subject to ERISA, that
reasonably could be expected to subject the Company, any of its Subsidiaries or
any of their respective employees, officers, directors or service providers to
(i) any material tax or penalty on prohibited transactions imposed by Section
4975 of the Code, (ii) any liability under Section 502(i) or Section 502(l) of
ERISA or (iii) any material liability (including liability to indemnify any
person). Except as disclosed in Section 3.13(e) of the Company Disclosure
Schedule, as of the date of this Agreement, with respect to any Benefit Plan:
(i) no filing or application is pending with the Internal Revenue Service, the
Pension Benefit Guaranty Corporation, the United States Department of Labor or
any other governmental body and (ii) there is no action, suit, investigation,
inquiry or claim pending or, to the knowledge of the Company or any of its
Subsidiaries, threatened, other than routine claims for benefits under any
Benefit Plan.

                    (f)        None of the Company, any of its Subsidiaries nor
any ERISA Affiliate has any obligation to provide, and no Benefit Plan provides,
any health benefits or other welfare benefits to retired or other former
employees of the Company or any of its Subsidiaries, except as specifically
required by COBRA. Except as disclosed in Section 3.13(f) of the Company
Disclosure Schedule, each Benefit Plan that provides medical, disability or
other similar health or welfare benefits is fully insured. Incurred but not
reported claims under each such Benefit Plan that is not fully insured have been
properly accrued in accordance with GAAP. The Company and each ERISA Affiliate
have complied in all material respects with the requirements of COBRA. With
respect to any Benefit Plan that is a “health plan” (as defined in 45 C.F.R.
Section 160.103), all required actions to comply in all material respects with
the final privacy regulations issued under the Health Insurance Portability and
Accountability Act of 1996 (45 C.F.R. Parts 160 and 164) (“HIPAA privacy
regulations”) were taken by April 14, 2003.

                    (g)        Except as set forth in Section 3.13(g) of the
Company Disclosure Schedule, (i) neither the Benefit Plans nor any other
arrangement obligates the Company or any of its Subsidiaries to pay any
separation, severance, termination or similar benefit, accelerate any vesting
schedule, increase the amount of any benefit, provide additional credit for
service, or alter the timing of any benefit payment, in whole or in part, as a
result of any transaction contemplated by this Agreement and (ii) no payment
made, to be made or contemplated under any Benefit Plan, or by the Company or
any of its Subsidiaries, constituted, or would constitute an “excess parachute
payment” within the meaning of Section 280G of the Code.

20

--------------------------------------------------------------------------------

                    (h)        Neither the Company nor any Subsidiary of the
Company has incurred or could reasonably be expected to incur any liability,
fine, penalty or tax (potential or otherwise) with respect to any “employee
benefit plan” (as defined in Section 3(3) of ERISA) solely by reason of being
treated as a single employer under Section 414 of the Code with any other
entity.

                    (i)        Except as set forth in Section 3.13(i) of the
Company Disclosure Schedule: (i) except for the adoption of a plan amendment
which is needed to bring the plan documents into conformity with statutory
changes enacted in recent years, neither the Company, any of its Subsidiaries or
any ERISA Affiliate is under any obligation (express or implied) to increase
benefits under any Benefit Plan, or to establish any new “employee benefit plan”
(as defined in Section 3(3) of ERISA) which will cover any employee, director,
officer, independent contractor or retiree of the Company or any of its
Subsidiary and (ii) the Company, a Subsidiary of the Company or an ERISA
Affiliate has expressly reserved to itself the right to amend, modify or
terminate each Benefit Plan at any time without liability or penalty to itself
(other than routine expenses, and other than as to benefits accrued under a
retirement plan which qualifies under Section 401(a) of the Code or under the
National Home Health Care Corp. Deferred Compensation Plan, and as to any
welfare benefits for which the contingency for payment has already occurred,
prior to the date of such amendment, modification or termination). No Benefit
Plan requires the Company or any Subsidiary to continue to employ any employee,
or to continue the services of any director, officer or independent contractor.

                    (j)        Except for the Stock Plans and the Company’s
401(k) plan, no stock purchase or similar plan in which employees and other
Persons are entitled to acquire shares of capital stock of the Company from the
Company or any of its affiliates currently exists or is in effect.

  Section 3.14.   Taxes.


                    (a)        Except as set forth in Section 3.14(a) of the
Company Disclosure Schedule: (i) the Company and each of its Subsidiaries have
timely filed all income Tax Returns and all other material Tax Returns required
to be filed by them, and each such Tax Return has been prepared in substantial
compliance with all applicable laws and regulations and all such Tax Returns are
true and correct; (ii) the Company and each of its Subsidiaries have paid (or
the Company has paid on behalf of its Subsidiaries) all material Taxes (as
hereinafter defined) required to be paid in respect of the periods covered by
such returns and have made adequate provision in the Company’s financial
statements for payment of all material Taxes that have not been paid, whether or
not shown as due and payable on any Tax Return, in respect of all taxable
periods or portions thereof ending on or before the date hereof, subject to
quarterly and year-end adjustments; and (iii) neither the Company nor any of its
Subsidiaries has incurred any material liability for Taxes subsequent to the
date of the most recent financial statements contained in the SEC Reports other
than in the ordinary course of the Company’s or such Subsidiary’s business.

                    (b)        Except as set forth in Section 3.14(b) of the
Company Disclosure Schedule: (i) no Tax Return of the Company or any of its
Subsidiaries is under audit or examination by any taxing authority, and no
written notice of such an audit or examination or any other audit or examination
with respect to Taxes has been received by the Company or any of its
Subsidiaries; (ii) each deficiency resulting from any audit or examination
relating to Taxes

21



--------------------------------------------------------------------------------

by any taxing authority has been paid, except for deficiencies currently being
contested in good faith and for which adequate reserves, as applicable, have
been established in the Company’s financial statements in accordance with GAAP;
(iii) there are no Liens for Taxes upon the assets of the Company or any of its
Subsidiaries, except Liens relating to current Taxes not yet due and payable or
otherwise being contested in good faith as to which appropriate reserves have
been established in the Company’s financial statements in accordance with GAAP;
(iv) all Taxes which the Company or any of its Subsidiaries are required by law
to withhold or to collect for payment have been duly withheld and collected; (v)
none of the Company or any of its Subsidiaries has consented to extend the time
in which any Tax may be assessed or collected by any taxing authority; and (vi)
no written claim has been made by any taxing authority in a jurisdiction where
the Company and its Subsidiaries do not file Tax Returns that the Company or any
of its Subsidiaries is or may be subject to taxation in that jurisdiction.

                    (c)        Except as set forth in Section 3.14(c) of the
Company Disclosure Schedule, there is no Contract or other arrangement, plan or
agreement by or with the Company or any of its Subsidiaries covering any person
that, individually or collectively, could give rise to the payment of any amount
by the Company or any of its Subsidiaries that would not be deductible by the
Company or such Subsidiary by reason of Sections 280G or 162(m) of the Code (or
any corresponding provision of state, local or foreign law).

                    (d)        Each of the Company and its Subsidiaries have
made available to Acquisition Corp. and Parent true, correct and complete copies
of income Tax Returns for the years ended July 31, 2004, July 31, 2005 and July
31, 2006, and all examination reports and statements of deficiencies assessed
against or agreed to by any of the Company or any of its Subsidiaries that have
been filed by or submitted to any of the Company or any of its Subsidiaries for
such taxable years.

                    (e)        Except as set forth in Section 3.14(e) of the
Company Disclosure Schedule, none of the Company or any of its Subsidiaries (i)
has been a member of an affiliated group filing a consolidated federal income
Tax Return (other than a group the common parent of which was the Company), (ii)
is a party to or bound by any Tax allocation or Tax sharing agreement with any
Person other than the Company and its Subsidiaries, (iii) has any liability for
the Taxes of any Person (other than any of the Company or any of its
Subsidiaries) under Treas. Reg. § 1.1502-6 (or any similar provision of state,
local or foreign law), as a transferee or successor, by contract, or otherwise
or (iv) has any liability for the Taxes of any Person other than the Company,
the Subsidiaries of the Company or in connection with the acquisition, directly
or indirectly, of any Person acquired by the Company or any of its Subsidiaries.

                    (f)        Except as set forth in Section 3.14(f) of the
Company Disclosure Schedule, none of the Company or any of its Subsidiaries will
be required to include any item of income in, or exclude any item of deduction
from, taxable income for any taxable period (or portion thereof) ending after
the Closing Date as a result of any (i) change in method of accounting for a
taxable period ending on or prior to the Closing Date under Code Section 481(c)
(or any corresponding or similar provision of state, local or foreign income Tax
Law); (ii) “closing agreement” as described in Code § 7121 (or any corresponding
or similar provision of state, local or foreign income Tax Law); (iii) deferred
intercompany gain or any excess loss account described in Treasury Regulations
under Code § 1502 (or any corresponding or similar provision of state, local or
foreign income Tax Law); (iv) installment sale made prior to the Closing Date;
or (v) prepaid amount received on or prior to the Closing Date.

22



--------------------------------------------------------------------------------

                    (g)        None of the Company or any of its Subsidiaries
has been a U.S. real property holding corporation within the meaning of Section
897(c)(2) of the Code during the applicable period specified in Section
(897)(c)(1)(A)(ii) of the Code.

                    (h)        Except as set forth in Section 3.14(h) of the
Company Disclosure Schedule, none of the Company or any of its Subsidiaries has
distributed stock of another Person, or had its stock distributed by another
Person, in a transaction that was purported or intended to be governed in whole
or in part by Code Sections 355 or 361.

                    (i)        As used in this Section 3.14, the terms (i) “Tax”
(and, with correlative meaning, “Taxes”) means: (A) any federal, state, local or
foreign income, gross receipts, windfall profit, severance, property,
production, sales, use, license, excise, franchise, employment, payroll,
withholding, alternative or add-on minimum, ad valorem, value added, transfer,
stamp, environmental or other tax, or any other tax of any kind whatsoever,
whether disputed or not, together with any interest or penalty or addition to
tax imposed by any Governmental Authority and (B) any liability of the Company
or any of its Subsidiaries for payments of a type described in clause (A) as a
result of (I) any obligation of the Company or any of its Subsidiaries under any
tax sharing agreement or tax indemnity agreement or (II) the Company or any of
its Subsidiaries being a member of an affiliated group (other than one of which
the Company is the parent); and (ii) “Tax Return” means any report, return or
other information or document required to be supplied to or filed with a taxing
authority in connection with Taxes.

  Section 3.15.   Intellectual Property.


                    (a)       Section 3.15(a) of the Company Disclosure Schedule
contains a complete and accurate list of all (a) patented or registered
Intellectual Property (as defined in Section 3.15(b) below) owned or used by the
Company or any of its Subsidiaries, (b) pending patent applications and
applications for registrations of other Intellectual Property filed by the
Company and each of its Subsidiaries, (c) material unregistered Intellectual
Property owned or used by the Company or any of its Subsidiaries, and (d) except
for shrink-wrap, click-wrap or other standard form licenses for commercially
available software purchased or licensed for less than $10,000 per license, all
written licenses and other agreements by which the Company or any of its
Subsidiaries grants to any third party the right to use any Intellectual
Property owned by the Company or its Subsidiaries, all licenses and other
agreements by which any third party grants to the Company or any of its
Subsidiaries the right to use any Intellectual Property and all other agreements
that restrict the Company’s or any of its Subsidiaries’ ability to use or
disclose any Intellectual Property owned or used by the Company or any of its
Subsidiaries, in each case identifying the subject Intellectual Property.

                    (b)        Except as set forth in Section 3.15(b) of the
Company Disclosure Schedule, the Company and/or each of its Subsidiaries owns
and possesses, free and clear of any Liens, or has a valid and enforceable
license or otherwise has the right to use, all Intellectual Property set forth
in Section 3.15(a) of the Company Disclosure Schedule. As used in this
Agreement, the term “Intellectual Property” means: (i) registered and
unregistered trademarks, service marks, trade names, Internet domain names, and
trade dress (including the good will associated with each); (ii) patents, patent
applications, patent disclosures, inventions and related know how;
(iii) registered copyrights and mask works; (iv) computer software, data and
databases including, but not limited to, object code, source code, related
documentation and all copyrights therein; (v) trade secrets and confidential
information; and (vi) all other material intellectual property rights.

23



--------------------------------------------------------------------------------

                    (c)        Except as set forth in Section 3.15(c) of the
Company Disclosure Schedule, no loss or expiration of any Intellectual Property
owned or used by the Company or any of its Subsidiaries is pending, or to the
knowledge of the Company, threatened or reasonably foreseeable, which loss or
expiration would have or reasonably be expected to have a Company Material
Adverse Effect.

                    (d)        Except as set forth in Section 3.15(d) of the
Company Disclosure Schedule, (i) all of the Intellectual Property owned by the
Company or any of its Subsidiaries is subsisting and enforceable, (ii) no claim
by any third party has been made since August 1, 2000, is currently outstanding
or, to the knowledge of the Company, is threatened against the Company or any of
its Subsidiaries contesting the validity, enforceability, use or ownership of
any of the Intellectual Property owned or used by the Company or any of its
Subsidiaries and, to the knowledge of the Company and its Subsidiaries, there is
no basis for such claim, (iii) neither the Company nor any of its Subsidiaries
has infringed, misappropriated or otherwise conflicted with, and the operation
of their business as currently conducted will not infringe, misappropriate or
conflict with, any Intellectual Property of any third party and, to the
knowledge of the Company and its Subsidiaries, there are no facts which indicate
a reasonable likelihood of any of the foregoing and neither the Company nor any
of its Subsidiaries has received any notices asserting such a claim (including,
without limitation, any demands to license any Intellectual Property from any
third party), and (iv) to the knowledge of the Company and its Subsidiaries,
none of the Intellectual Property owned or used by the Company or any of its
Subsidiaries has been or is currently being infringed, misappropriated or
otherwise violated by any third party.

                    (e)        Except as set forth in Section 3.15(e) of the
Company Disclosure Schedule, all of the computer software, computer firmware,
computer hardware (whether general or special purpose) and other similar or
related computer systems or software that are used or relied on by Company and
its Subsidiaries in the conduct of their respective businesses is sufficient for
the current needs of such businesses and is currently functioning without
material errors.

  Section 3.16.   Licenses and Permits.


          The Company and its Subsidiaries are in possession of all material
franchises, grants, authorizations, licenses, permits, easements, variances,
exceptions, consents, certificates, approvals and orders of any Governmental
Authority (“Permits”) necessary for the Company and its Subsidiaries to own,
lease and operate its properties and carry on their respective businesses as
they are now being conducted in all material respects (the “Company Permits”).
As of the date hereof, all of the Company Permits are in full force and effect
and no material violation, suspension or cancellation of any of the Company
Permits is pending or, to the knowledge of the Company,threatened. Except as
disclosed in Section 3.16 of the Company Disclosure Schedule, none of the
Company Permits will be terminated or impaired in any material respect or become
terminable, in whole or in part, as a result of the Transactions.

24



--------------------------------------------------------------------------------

  Section 3.17.   Material Contracts.


                    (a)       Section 3.17(a) of the Company Disclosure Schedule
sets forth a list (in effect as of the date of this Agreement) of all of the
Contracts of the Company or its Subsidiaries which are material to the business
and/or assets of the Company or any of its Subsidiaries (the “Material
Contracts”), including each of the following Contracts (and each amendment or
modification thereto), excluding purchase orders and sales orders made in the
ordinary course of business consistent with past practices:

                                (i)       Benefit Plan listed or required to be
listed on Section 3.13(b) of the Company Disclosure Schedule;

                                (ii)        employment, consulting, severance,
retention, termination, parachute or change-of-control Contract, arrangement or
understanding listed or required to be listed on Section 3.13(a) of the Company
Disclosure Schedule;

                                (iii)        collective bargaining agreement or
other Contract of the Company or any of its Subsidiaries with any labor union;

                                (iv)        Contract under which the Company or
any of its Subsidiaries has advanced or loaned or agreed to advance or loan to
any other Person amounts exceeding $10,000 in the aggregate;

                                (v)        Contract of the Company or any of its
Subsidiaries relating to borrowed money or other Indebtedness or the mortgaging,
pledging or otherwise placing a Lien on any asset or group of assets of the
Company and its Subsidiaries;

                                (vi)        Contract by which the Company or any
of its Subsidiaries guarantees, endorses or otherwise becomes or is contingently
liable upon the Liability of any other Person (other than by endorsements of
instruments in the ordinary course of collection), or guaranties of the payment
of dividends or other distributions upon the shares of any other Person;

                                (vii)        Contract between the Company or any
of its Subsidiaries with any Significant Customer;

                                (viii)        Contract under which the Company
or one of its Subsidiaries is lessee of or holds or operates any property, real
or personal, owned by any other Person, except for any lease of real or personal
property under which the aggregate annual rental payments do not exceed $50,000;

                                (ix)        Contract under which the Company or
one of its Subsidiaries is lessor of or permits any other Person to hold or
operate any property, real or personal, owned or controlled by the Company or
one of its Subsidiaries other than immaterial rights of way, easements,
covenants or similar rights to real property;

25



--------------------------------------------------------------------------------

                                (x)        Contract of the Company or any of its
Subsidiaries that is a settlement, conciliation or similar agreement requiring
payment as of or after the execution date of this Agreement of consideration in
excess of $25,000;

                                (xi)        material Contract of the Company or
any of its Subsidiaries relating to any intangible property (including any
Intellectual Property) or any other agreements affecting the Company’s or any of
its Subsidiaries’ ability to use or disclose any Intellectual Property;

                                (xii)        warranty agreement of the Company
or any of its Subsidiaries relating to the services rendered by it;

                                (xiii)        Contract of the Company or any of
its Subsidiaries with a term of more than twelve (12) months which is not
terminable by the Company or one of its Subsidiaries upon less than thirty (30)
days’ notice without material penalty and involves a consideration in excess of
$50,000 per Contract annually;

                                (xiv)        Contract prohibiting the Company or
any of its Subsidiaries from freely engaging in business in any jurisdiction in
the world in any material respect;

                                (xv)        Contract of the Company or any of
its Subsidiaries with respect to capital expenditures in excess of $25,000;

                                (xvi)        Medicare or Medicaid Contract to
which the Company or any of its Subsidiaries is a party, or to which any of
their respective assets or properties are subject;

                                (xvii)        Contract of the Company or any of
its Subsidiaries with any Governmental Authority; and

                                (xviii)        power of attorney, proxy or
similar Contract of the Company or any of its Subsidiaries.

                    (b)        The Company has provided to Parent true and
complete copies of each written Contract set forth in Section 3.17(a) of the
Company Disclosure Schedule and a written summary of the material terms of each
oral Contract set forth in Section 3.17(a) of the Company Disclosure Schedule.
Except as disclosed in Section 3.17(b) of the Company Disclosure Schedule,
(i) neither the Company nor any of its Subsidiaries is, nor to the Company’s
knowledge, is any other party, in material default under any Material Contract
and (ii) there has not occurred any event that, with the lapse of time or giving
of notice or both, would constitute a material default. All Material Contracts
to which the Company or any of its Subsidiaries is a party, or by which any of
their respective material assets are bound, are valid and binding, in full force
and effect and enforceable against the Company or any such Subsidiary, as the
case may be, and to the Company’s knowledge, the other parties thereto in
accordance with their respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to
creditors’ rights generally and to the general principles of equity.

                    (c)        Except as disclosed in Section 3.17(c) of the
Company Disclosure Schedule, neither the Company nor any of its Subsidiaries has
any Liabilities relating to the purchase or sale of any business, entity or
assets, including under any escrow, indemnity or security agreement (or similar
agreement).

26



--------------------------------------------------------------------------------

                    (d)        Each of the Voting Agreement and the Contribution
Agreement is in full force and effect and enforceable against the parties
thereto as of the date hereof and shall be in full force and effect and
enforceable against the parties thereto at the Effective Time.

  Section 3.18.   Environmental Laws.


                    (a)        Except as disclosed in Section 3.18 of the
Company Disclosure Schedule:

                                (i)        The Company and its Subsidiaries have
materially complied and are in compliance in all material respects with all
Environmental Laws, including without limitation all environmental permits
required for the occupation of the Company’s or its Subsidiaries’ properties or
facilities.

                                (ii)        Neither the Company nor any of its
Subsidiaries has received any written notice, report or other information
regarding any violation of, or liability under, Environmental Laws with respect
to its past or current operations, properties or facilities.

                                (iii)        Neither the Company nor any of its
Subsidiaries, nor any predecessor (but excluding any predecessor tenant of any
Leased Property) or affiliate of the Company or its Subsidiaries has unlawfully
treated, stored, disposed of, arranged for or permitted the disposal of,
transported, handled, or released, any hazardous substance, as defined by
Environmental Laws, or owned or operated its business or any property or
facility (and the Company has no knowledge (without having made any inquiry with
any landlord for the purpose of this Agreement) that any such property or
facility is contaminated by any such substance) in a manner that has given or
would give rise to any material liabilities or material investigative,
corrective or remedial obligations pursuant to the Compensation and Liability
Act, 42 U.S.C. § 9601 et seq. or any other Environmental Laws.

                    (b)        The Company has furnished to Acquisition Corp.
and Parent all environmental audits, reports and other material environmental
documents relating to the Company or any of its Subsidiaries or its or their
past or current operations, properties or facilities which are in its or their
possession or under its or their reasonable control.

                    (c)        “Environmental Laws” shall mean all applicable
federal, state, local and foreign statutes, regulations, ordinances and other
requirements having the force or effect of law, all applicable judicial and
administrative orders and determinations, and all applicable common law
concerning public health and safety, worker health and safety, and pollution or
protection of the environment, as the foregoing are enacted or in effect, on the
Closing Date.

  Section 3.19.   [Intentionally Omitted].


27



--------------------------------------------------------------------------------

  Section 3.20.   Brokers.


          Except for the liability to Houlihan Lokey Howard & Zukin Financial
Advisors, Inc. (“Houlihan Lokey”) pursuant to the engagement letter delivered by
the Company to Acquisition Corp. prior to the date hereof, none of the Company
nor any of its Subsidiaries has or will have any liability for any brokerage
fees, commissions, finder’s fees or investment banking fees in connection with
the Transactions. Prior to the execution hereof, the Company has made available
to Parent a complete and correct copy of all agreements between the Company and
any broker, finder or investment banker pursuant to which any such Person would
be entitled to any payment relating to the Transactions.

  Section 3.21.   Special Committee and Company Board Recommendations.


          The Special Committee has unanimously (i) declared the advisability of
this Agreement and the Transactions, (ii) determined that this Agreement and the
Transactions, including the Merger, are fair to and in the best interests of the
shareholders of the Company, (iii) determined based in part upon advice from its
professional and financial advisors that the consideration to be paid in the
Merger is fair to and in the best interests of the shareholders of the Company,
(iv) recommended that the Company Board approve and adopt this Agreement and the
Transactions, including the Merger, and (v) subject to the provisions of Section
5.08 hereof, resolved to recommend that the shareholders of the Company approve
and adopt this Agreement and the Merger and the other Transactions. Based upon
the recommendation of the Special Committee, the Company Board, at a meeting
duly called and held, has (i) declared the advisability of this Agreement and
the Transactions, and approved and adopted this Agreement and the Transactions,
including the Merger, in accordance with the DGCL and the Company’s certificate
of incorporation and bylaws, (ii) determined that this Agreement and the
Transactions, including the Merger, are fair to and in the best interests of the
shareholders of the Company, (iii) determined that the consideration to be paid
in the Merger is fair to and in the best interests of the shareholders of the
Company and (iv) subject to the provisions of Section 5.08 hereof, resolved to
recommend that the shareholders of the Company approve and adopt this Agreement
and the Merger and the other Transactions.

  Section 3.22.   Required Shareholder Vote.


          The approval of this Agreement at the Shareholders Meeting (as defined
in Section 5.02) by the holders of a majority of the issued and outstanding
Common Shares entitled to vote at the Shareholders Meeting (the “Shareholder
Approval”) is the only vote of the holders of any class or series of the
Company’s securities necessary to adopt and approve this Agreement, the Merger
and the other Transactions.

  Section 3.23.   Related Party Transactions.


          Except as set forth in Section 3.23 of the Company Disclosure Schedule
or otherwise disclosed in the SEC Reports, no director, executive officer or, to
the Company’s knowledge, any person who beneficially owns 5% or more of the
issued and outstanding Common Shares is a party to any Contract with or binding
upon the Company or any of its Subsidiaries or any of their respective
properties or assets, or has any material interest in any material property
owned by the Company or any of its Subsidiaries or has engaged in a transaction
with any of the foregoing during the current fiscal year and the three (3)
fiscal years prior to the current fiscal year, in each case, that is of the type
and involves an amount that would be required to be disclosed under Item 404 of
Regulation S-K under the Securities Act.

28



--------------------------------------------------------------------------------

  Section 3.24.   Assets and Properties.


                    (a)        The Company and its Subsidiaries have good title
to, or a valid leasehold interest in or valid right to use, all material
properties and assets used by them, located on their premises or shown on the
consolidated balance sheet of the Company and its Subsidiaries as of January 31,
2007 or acquired after the date thereof, free and clear of all Liens (other than
properties and assets disposed of in the ordinary course of business since
January 31, 2007, except for Liens disclosed on such consolidated balance sheet,
and except for Permitted Liens). The Company and its Subsidiaries own, have a
valid leasehold interest in, or have the valid and enforceable right to use all
assets, tangible or intangible, necessary for the conduct of their businesses as
presently conducted. Except as set forth in Section 3.24(a) of the Company
Disclosure Schedule and except as would not have a Company Material Adverse
Effect, all of the Company’s and its Subsidiaries’ buildings (including all
components of such buildings, structures and other improvements), and all
equipment, machinery, fixtures, improvements and other tangible assets (whether
owned or leased) are in adequate condition and repair (ordinary wear and tear
excepted) in all material respects for the operation of their businesses as
presently conducted.

                    (b)        Neither the Company nor any of its Subsidiaries
owns any Owned Real Property.

                    (c)       Section 3.24(c) of the Company Disclosure Schedule
sets forth the address of each parcel of Leased Real Property, and a complete
list of all Leases for each such Leased Real Property (including the date and
name of the parties to such Lease document). The Company has made available to
Parent and Acquisition Corp. a complete and accurate copy of each such Lease.
Except as set forth in Section 3.24(c) of the Company Disclosure Schedule,
neither the Company nor its Subsidiaries are party to any oral Leases. Except as
set forth in Section 3.24(c) of the Company Disclosure Schedule, with respect to
each of the Leases: (i) as to the Company and its Subsidiaries, such Lease is
legal, valid, binding, enforceable and in full force and effect in all material
respects; (ii) the Transactions do not require the consent of or notice to any
other party to such Lease, will not result in a breach of or default under such
Lease, will not give rise to any recapture or similar rights, and will not
otherwise cause such Lease to cease to be legal, valid, binding, enforceable and
in full force and effect on identical terms following the Closing; (iii) none of
the Company, its Subsidiaries, nor, to the knowledge of the Company, any other
party to the Lease is in material breach or default under such Lease and neither
the Company nor any of its Subsidiaries is aware of any event, which has
occurred which, with the passage of time or giving of notice or both, would
constitute a material breach or default under such Lease; (iv) to the knowledge
of the Company, no security deposit or portion thereof deposited with respect to
such Lease has been applied in respect of a breach or default under such Lease
which has not be redeposited in full; (v) the other party to such Lease is not
an affiliate of the Company or any of its Subsidiaries; (vi) neither the Company
nor any of its Subsidiaries has subleased, licensed or otherwise granted any
Person the contractual right to use or occupy such Leased Real Property or any
portion thereof; (vii) neither the Company nor any of its Subsidiaries has
collaterally assigned or granted any other security interest in such Lease or
any interest therein; and (viii) there are no Liens on the estate or interest
created by such Lease except for Permitted Liens. Except as set forth in Section
3.24(c) of the Company Disclosure Schedule, none of the Leases contains any
material capital expenditure requirements or remodeling obligations of the
Company or any of its Subsidiaries other than ordinary maintenance and repair
obligations.

29



--------------------------------------------------------------------------------

                    (d)        For purposes of this Agreement, “Permitted Liens”
shall mean (i) statutory landlord’s, mechanic’s, carrier’s, workmen’s,
repairmen’s or other similar Liens arising or incurred in the ordinary course of
business for amounts which are not due and payable and which would not,
individually or in the aggregate, reasonably be expected to be material, (ii)
such easements, covenants and other restrictions or encumbrances of record as do
not materially affect the ownership or use of the properties or assets subject
thereto or affected thereby or otherwise materially affect, restrict or impair
business operations at such properties or (iii) liens granted under the Credit
Agreement.

  Section 3.25.   Labor and Employment Matters.


                    (a)        Except as set forth in Section 3.25 of the
Company Disclosure Schedule, (i) there is no labor strike, material labor
dispute, slowdown, stoppage or lockout actually pending, or, to the knowledge of
the Company, threatened against the Company or any of its Subsidiaries, and
during the past three years there has not been any such action, (ii) no labor
organization claims to represent the employees of the Company or any of its
Subsidiaries, (iii) neither the Company nor any of its Subsidiaries is a party
to or bound by any collective bargaining or similar agreement governing terms
and conditions of employment with any labor organization, (iv) none of the
employees of the Company or any of its Subsidiaries is represented by any labor
organization and the Company does not have any knowledge of any current
organizing activities on behalf of any labor organization among the employees of
the Company or any of its Subsidiaries, nor, to the knowledge of the Company,
does any question concerning representation exist concerning such employees, (v)
there is no pending, or to the knowledge of the Company, threatened material
unfair labor practice charge or complaint against the Company or any of its
Subsidiaries before the National Labor Relations Board or any similar state or
foreign agency, (vi) there is no material grievance arising out of any
collective bargaining agreement, (vii) no material charges with respect to or
relating to the Company or any of its Subsidiaries are pending before the Equal
Employment Opportunity Commission or any other agency responsible for the
prevention of unlawful employment practices, (viii) neither the Company nor any
of its Subsidiaries has received notice of the intent of any federal, state,
local or foreign agency responsible for the enforcement of labor or employment
laws to conduct an investigation with respect to or relating to the Company or
any of its Subsidiaries and no such investigation is in progress, (ix) the
Company has procedures in place for collecting information about employee
eligibility on Form I-9, collects such information and follows applicable Laws
governing U.S. citizenship in all material respects, and (x) there are no
material complaints, lawsuits or other proceedings pending or, to the knowledge
of the Company, threatened in any forum by or on behalf of any present or former
employee of the Company or any of its Subsidiaries alleging breach of any
express or implied contract of employment, any law or regulation governing
employment or the termination thereof or other discriminatory, wrongful or
tortious conduct in connection with the employment relationship.

30

--------------------------------------------------------------------------------

                    (b)        To the knowledge of the Company, as of the date
hereof, no officer or other key employee of the Company or any of its
Subsidiaries is subject to any noncompete, nonsolicitation, employment,
consulting or similar agreement relating to, affecting or in conflict with the
present or proposed business activities of the Company and its Subsidiaries,
except agreements between the Company or any Subsidiary of the Company and its
present and former officers and employees.

                    (c)        Except as set forth in Section 3.25(c) of the
Company Disclosure Schedule, no notice is required under any Law or collective
bargaining agreement with respect to the Transactions, and all bargaining
obligations with any employee representative have been, or prior to the Closing
will be, satisfied. Within the past three years, neither the Company nor any of
its Subsidiaries has implemented any plant closing or mass layoff that triggered
notice obligations under the Worker Adjustment and Retraining Notification Act
of 1988, as amended, or any other similar Law and no such action will be
implemented without advance notification to Parent.

  Section 3.26.   Insurance.


          Set forth in Section 3.26 of the Company Disclosure Schedule is an
accurate list of all property, casualty, workers’ compensation, general
liability, and directors’ and officers’ insurance policies and surety bonds
maintained by the Company and each of its Subsidiaries, and a description of the
type of insurance covered by such policies, the dollar limit and deductible of
the policies and the annual premiums for such policies. All such insurance
policies are valid and enforceable in accordance with their respective terms and
are in full force and effect. Except as set forth in Section 3.26 of the Company
Disclosure Schedule, no such insurance policy may be terminated or canceled upon
less than thirty (30) days prior written notice. The Company and its
Subsidiaries have policies of insurance and bonds of the type and in the amounts
customarily carried by Persons conducting business or owning assets similar to
those of the Company and its Subsidiaries. All premiums due and payable under
all such policies and bonds have been paid and the Company and its Subsidiaries
are otherwise in compliance in all material respects with the terms of such
policies and bonds. Except as set forth in Section 3.26 of the Company
Disclosure Schedule, there are no pending or asserted claims outstanding against
any insurance carrier as to which any insurer has denied liability, and there
are no pending or asserted claims outstanding under any insurance policy that
have been disallowed or improperly filed. Since August 1, 2003, the respective
coverages of the Company and each of its Subsidiaries have not been denied or
limited in any material respect by any insurance carrier to which they have
applied for any such insurance or with which they have carried insurance (it
being agreed that a change in coverage from a “claims made” policy to an
“occurrence” policy shall not be deemed a limitation on coverage). Except as set
forth in Section 3.26 of the Company Disclosure Schedule, as of the date hereof,
neither the Company nor any of its Subsidiaries maintains any material
self-insurance or co-insurance programs covering property, casualty and general
liability. Neither the Company nor any of its Subsidiaries is subject to any
material retroactive premium adjustments with respect to any workers’
compensation insurance for any prior period.

31



--------------------------------------------------------------------------------

  Section 3.27.   Company Expenses.


          Section 3.27 of the Company Disclosure Schedule sets forth, as of the
Effective Time, the Company’s good faith estimate of the amount of Expenses (as
defined in Section 8.01(a)) incurred or which may be incurred prior to the
Effective Time by the Company in connection with the Transactions including, but
not limited to, those incurred or which may be incurred by Houlihan Lokey and
counsel to the Company (including Expenses incurred in connection with the
preparation and filing of the Proxy Statement).

  Section 3.28.   State Takeover Statutes.


          The Company Board has taken all actions so that no “fair
price,”“moratorium,” “control share acquisition”, “business combination” or
other similar anti-takeover statute or regulation enacted under state or federal
laws in the United States (including any such statute or regulation under the
DGCL) applicable to the Company shall be applicable to the Merger or the other
Transactions. No state takeover or other similar statute or regulation is
applicable to the Merger or this Agreement (including any amendments hereto) or
the other transactions contemplated by this Agreement.

  Section 3.29.   Customers.


          Section 3.29 of the Company Disclosure Schedule contains a complete
and accurate list of, with respect to each State in which the Company and/or its
Subsidiaries materially conduct business, each customer (including, without
limitation, any state or federal agency) from which the Company and/or its
Subsidiaries derive five percent (5%) or more of their consolidated revenues in
such State (based on amounts billed to customers as of the date hereof since
August 1, 2005) (the “Significant Customers”), together with the amounts billed
by the Company and/or its Subsidiaries to such customers as of the date hereof
since August 1, 2005. To the knowledge of the Company, no Significant Customer
has indicated to the Company that it intends to (i) discontinue doing business
with the Company or its Subsidiaries, (ii) reduce the business that it conducts
with the Company and its Subsidiaries as a result of poor performance or any
other failure or default on the part of the Company or its Subsidiaries in
connection with any prior transaction, or (iii) materially change the terms upon
which it is prepared to purchase services from the Company or its Subsidiaries.

  Section 3.30.   Accounts Receivable.


          The accounts receivable of the Company and its Subsidiaries set forth
in the audited consolidated financial statements of the Company for the period
ended January 31, 2007 and arising subsequent to the date of such financial
statements represent sales made or services rendered by the Company and/or its
Subsidiaries in the ordinary course of business and consist of all accounts or
notes receivable of the Company and its Subsidiaries as of such dates. Payment
in respect to such accounts receivable will not be contingent upon the
fulfillment of any other agreement, past or future, and to the knowledge of the
Company, the amounts due, or to become due, in respect of such accounts
receivable are not subject to valid setoffs or counterclaims asserted, except in
each case to the extent reserved or for which provision is made in such
financial statements. All of the accounts receivable of the Company and/or its
Subsidiaries arose in the ordinary course of business pursuant to bona fide
transactions involving goods delivered or services rendered by the Company or
its Subsidiaries, and constitute valid claims, and, to the knowledge of the
Company, are collectible in the ordinary course of business, subject to reserves
in such financial statements.

32



--------------------------------------------------------------------------------

  Section 3.31.   Compliance with Healthcare and Other Laws.


                    (a)        None of the Company, any of its Subsidiaries, or
their respective officers, directors, employees, or direct or indirect owners of
5% or more of any class of capital stock of the Company have been or are
currently excluded pursuant to 42 U.S.C. §1320a-7 or similar state exclusion
authority, debarred, or otherwise ineligible to participate in any federal
health care program as that term is defined in 42 U.S.C. §1320a-7b(f) or state
health care programs, have been convicted of any criminal offense that may lead
to exclusion under 42 U.S.C. §1320a-7 or other similar state exclusion
authority, have been charged by indictment or information with any criminal
offense as described above, or are or have been under investigation for or
engaged in any activity which may result in exclusion from participation in any
federal or state health care program.

                    (b)        The Company and its Subsidiaries, and their
respective officers and managing employees, and each of the Contracts of the
Company and its Subsidiaries, and, to the knowledge of the Company and the
Subsidiaries, the directors and non-managing employees of Company and the
Subsidiaries are now and have been in compliance in all material respects with
all Healthcare Laws (as defined below); the Company and its Subsidiaries which
are subject thereto, and their respective officers, directors and employees are
now and have been in compliance in all material respects with that certain
Consent Order executed December 8, 2005 by the State of Connecticut Department
of Public Health and New England Home Care, Inc. in the matter of IN RE New
England Home Care, Inc. (together with the attachments and exhibits thereto, the
“CT Consent Order”); the Company and its Subsidiaries have timely filed all
material reports, data and other information required to be filed with all
Governmental Authorities under all Laws and Healthcare Laws; and the Company,
its Subsidiaries, and their respective officers and managing employees, and, to
the knowledge of the Company and the Subsidiaries, the directors and
non-managing employees of Company and the Subsidiaries have not engaged in, and
are not engaging in, any activity prohibited under any applicable Healthcare
Law. The Company, its Subsidiaries, and their respective officers and managing
employees and, to the knowledge of the Company and the Subsidiaries, the
directors and non-managing employees of Company and the Subsidiaries are in
compliance in all material respects with all applicable Laws and Healthcare
Laws, including but not limited to the Health Insurance Portability and
Accountability Act of 1996 and the rules and regulations issued thereunder,
relating to the privacy, security and electronic transmission of individually
identifiable health information. Except for the matters set forth in Section
3.31(b) of the Company Disclosure Schedule and the CT Consent Order, neither the
Company, any of its Subsidiaries, nor any of their respective officers, and to
the knowledge of the Company and the Subsidiaries, the directors or employees
have during the last ten (10) years entered into or been subject to any
judgment, consent, decree, compliance order or administrative order or received
from any Governmental Authority any civil investigative demand, subpoena, or
formal complaint. Without limiting the foregoing, the Company, its Subsidiaries,
or their respective officers and managing employees, and, to the knowledge of
the Company and the Subsidiaries, the directors and non-managing employees of
Company and the Subsidiaries have not:

33



--------------------------------------------------------------------------------

                                (i)        made or caused to be made a false
statement or representation of a material fact in any application for benefit or
payment from a Healthcare Program (as defined below) or a commercial third party
payor;

                                (ii)        made or caused to be made any false
statement or representation of a material fact for use in determining rights to
any benefit or payment from a Healthcare Program (as defined below) or a
commercial third party payor;

                                (iii)        presented or caused to be presented
a claim for reimbursement for any item or service under Medicare, Medicaid,
TRICARE/CHAMPUS, the Veterans Administration, the Massachusetts Aging Services
Access Points program or other federal or state healthcare programs
(collectively, “Healthcare Programs”) that is: (A) for an item or service that
was not provided as claimed; or (B) false or fraudulent; or (C) otherwise
illegal;

                                (iv)        failed to disclose his, her or its
knowledge of the occurrence of any event affecting the initial or continued
right to any benefit or payment on his, her or its own behalf or on behalf of
another with the intent to fraudulently secure such benefit or payment;

                                (v)        offered, paid, solicited or received
any remuneration or anything of value (including, but not limited to, any
kickback, bribe, free goods or services, discount, or rebate) directly or
indirectly, overtly or covertly, in cash or in kind: (A) in return for referring
an individual to a person for the furnishing or the arranging for the furnishing
of any item or service for which payment may be made in whole or in part by
Healthcare Programs, or (B) in return for purchasing, leasing, or ordering or
arranging for or recommending purchasing, leasing, or ordering any good,
facility, service, or item for which payment may be made in whole or in part by
Healthcare Programs; or

                                (vi)        made or caused to be made or induced
or sought to induce the making of any false statement or representation (or
omitting to state a fact required to be stated therein or necessary to make the
statements therein not misleading) of a material fact with respect to: (A) the
conditions or operations of an entity in order that the entity may qualify for
Healthcare Program certification or enrollment; or (B) information required to
be provided under Section 1124A of the Social Security Act (42 U.S.C. §
1320a-3).

                    (c)        The Company and each of its Subsidiaries, and
each of their respective employees and consultants, to the extent required, are
licensed under the applicable Laws and Healthcare Laws of their state. To the
knowledge of the Company and the Company’s Subsidiaries, except as set forth in
Section 3.31(c) of the Company Disclosure Schedule, since August 1, 2000, none
of the Company, Subsidiaries or any current or, to the knowledge of the Company
(without inquiry for the purpose of this Agreement), former employee or
consultant thereof has:

                                (i)        had his or her or its professional
license, Medicare or Medicaid provider status, or staff privileges at any
hospital or medical facility suspended, relinquished, terminated or revoked;

34

--------------------------------------------------------------------------------

                                (ii)        been reprimanded, sanctioned or
disciplined by any licensing board, accrediting agency or any federal, state, or
local society, agency, regulatory body, Governmental Authority, hospital, third
party payor or specialty board; or

                                (iii)        had a final judgment or settlement
entered against him or her or it in connection with a malpractice or similar
action or any similar provision of applicable state Law.

                    (d)       Section 3.31(d) of the Company Disclosure Schedule
sets forth a complete and accurate list of each and every permit, license,
approval, registration, qualification, certification, consent, certificate of
need and other authorization required by or issued by any Governmental Authority
having jurisdiction over the certification, licensing, evaluation or operation
of any of the Subsidiaries which provide home care or healthcare services
(collectively, the “Healthcare Providers”), each of which is in full force and
effect. Each Healthcare Provider satisfies the applicable material requirements
of such permit, license, approval, registration, qualification, certification,
consent, certificate of need and other authorization and the requirements of the
state in which the Healthcare Provider is located. To the knowledge of Company
and each of its Subsidiaries, there is no fact, event or circumstance that would
reasonably be expected to prevent the Company or its Subsidiaries, or
Acquisition Corp. or Parent, from maintaining any required consent, license or
permit necessary to operate the Healthcare Providers on or after the Effective
Time.

                    (e)       Section 3.31(e) of the Company Disclosure Schedule
sets forth a list of the provider agreements or other agreements pursuant to
which the Company or a Subsidiary is authorized to submit claims for payment for
any of the Healthcare Providers, including all participation, provider and
supplier agreements, whether such agreement is express, in writing or is
evidenced by a tie-in notice or other evidence. Section 3.31(e) of the Company
Disclosure Schedule also includes a list of all provider numbers or other unique
identifiers assigned to the Company and/or a Subsidiary pursuant to such
provider or participation agreements.

                    (f)        Except as set forth in Section 3.31(f) of the
Company Disclosure Schedule, there is no threatened change in coverage or
reimbursement status relative to any category of services provided or rendered
by the Company or any of its Subsidiaries by any Healthcare Program or any payer
of health insurance benefits which could reasonably be expected to result in a
Company Material Adverse Effect. Except as set forth in Section 3.31(f) of the
Company Disclosure Schedule, there are no claim denials, appeals, disallowances,
reimbursement suspensions, asserted overpayments, withholds, recoupments or
collections which are relative to claims submitted by the Company or any of its
Subsidiaries to any Healthcare Program or any payer of health insurance benefits
which, individually exceeds $10,000 or in the aggregate exceed $100,000. None of
the Company, any Subsidiary or any Healthcare Provider has any obligation to any
Governmental Authority with regard to the provision of indigent care or charity
care, or the payment of a “provider tax” or similar assessment. There are no
reasonable grounds to anticipate the commencement of any actions or obligations
described this Section 3.31(f), and no notice of any such actions has been
received by the Company, any of its Subsidiaries or any officer, director or
employee thereof.

35



--------------------------------------------------------------------------------

                    (g)       Section 3.31(g) of the Company Disclosure Schedule
sets forth a list of all accreditations maintained by the Healthcare Providers
with the Joint Commission on Accreditation of Healthcare Organizations, the
Commission for Accreditation on Health Care, Inc., the Community Health
Accreditation Program and/or any similar, national healthcare accreditation
agency (“Accreditation Agencies”), and such accreditations set forth in Section
3.31(g) of the Company Disclosure Schedule are sufficient for the Company and
its Subsidiaries to conduct their respective businesses as presently conducted.
Each of the accreditations listed in Section 3.31(g) of the Company Disclosure
Schedule is full, non-conditional and in good standing, and such accreditation
will be maintained by the applicable Healthcare Provider on and after the
Effective Time.

                    (h)        The Healthcare Providers are subject to survey
(each a “Survey”) by Governmental Entities and Accreditation Agencies which may
determine compliance with state and federal Law and Healthcare Laws and the
requirements and standards of the Accreditation Agencies and may determine
eligibility for participation in the Healthcare Programs. Except as disclosed in
Section 3.31(h) of the Company Disclosure Schedule, since January 1, 2004, no
Survey has disclosed any material deficiencies that would result in a denial of
payment for new admissions, civil monetary penalty, fine, termination or
probation of participation in a Healthcare Program or an Accreditation Agency,
loss of a permit, license, approval, accreditation, registration, qualification,
certification, consent, certificate of need and other authorization,
decertification or debarment. Other than as disclosed in Section 3.31(h) of the
Company Disclosure Schedule and other than the CT Consent Order, no Healthcare
Provider is currently operating pursuant to a plan of correction, corrective
action plan, corporate integrity agreement, consent order or other similar
agreement with any Healthcare Program or any Governmental Agency having
jurisdiction over the certification, licensing, evaluation or operation of any
of the Healthcare Providers.

                    (i)        Except as set forth on Section 3.31(i) of the
Company Disclosure Schedule, none of the Company, any of its Subsidiaries or any
Healthcare Provider is subject to, or has during the past five (5) years
received, any written notice of any action, suit, proceeding, hearing,
governmental investigation, governmental audit, assessment, charge, complaint,
claim, civil monetary penalty, demand or written notice alleging any failure to
comply with applicable Laws and Healthcare Laws necessary to maintain or operate
the Healthcare Providers.

                    (j)        Each cost report and other required claims and
filings with any Healthcare Programs or any governmental authorities required to
be filed by or on behalf of the Company or any Subsidiary or any Healthcare
Provider prior to the Effective Time, has been or will have been timely prepared
and filed in accordance with applicable Healthcare Law. All of such filings
were, when filed or as amended, true, accurate and complete in all material
respects.

                    (k)        The Company and its Subsidiaries have in place
policies and procedures related to compliance with Healthcare Laws. The Company,
the Subsidiaries and the Healthcare Providers are in material compliance with
those policies and procedures.

                    (l)        The term (x) “Healthcare Laws” means all Laws
applicable to the Company or any of its Subsidiaries, or their respective
operations, regulating health services or payment, conditions of enrollment and
participation, reimbursement and billing requirements or

36



--------------------------------------------------------------------------------

accreditation standards, including, without limitation, (i) all insurance Laws
and regulations relating to health services; (ii) all Laws and regulations
promulgated by the Department of Health and Human Services, the Centers for
Medicare and Medicaid Services (formerly known as the Health Care Financing
Administration) (“CMS”), any state licensure and certificate of need (or similar
program) authorities, and state Medicaid programs (including all applicable
Laws, manual provisions, and requirements pertaining to coverage, certification,
reimbursement and payment for health care), and any agent thereof; (iii) all
fraud- related Laws, including the federal Medicare and Medicaid Statutes
(including 42 U.S.C. §§ 1395, 1320a-7, 1320a-7(a) and 1320a-7(b)), Title XVIII
and Title XIX of the Social Security Act, the federal Anti-Kickback Statute (42
U.S.C. Section 1320a-7b(b)), the Stark Law (42 U.S.C. Section 1395nn), the
Anti-Inducement Law (42 U.S.C. Section 1320a-7a(a)(5)), the civil False Claims
Act (31 U.S.C. Sections 3729 et seq.), the administrative False Claims Law (42
U.S.C. 1320a-7b(a)), the administrative simplification provisions of the Health
Insurance Portability and Accountability Act of 1996 and the exclusion laws (42
U.S.C. Section 1320a-7), and any and all regulations promulgated pursuant to
such laws as well as comparable state laws and accreditation standards, each as
amended from time to time; and (iv) any other state or federal Law, manual
provision, program memoranda, billing policies, policies and procedures,
limitations, restrictions, opinion letter, or other issuance of any Governmental
Authority which regulates kickbacks, fee-splitting, patient or program charges,
claims submissions, recordkeeping, referrals, the hiring of employees or
acquisition of services or supplies from those who have been excluded from
government health care programs, quality, safety, privacy, security, licensure
or any other aspect of providing healthcare; and (y) “managing employee” means,
with respect to an entity, an individual, including a general manager, business
manager, administrator, and director, who exercises operational or managerial
control over such entity, or who directly or indirectly conducts the day-to-day
operations of such entity, including, without limitation, billing for services
rendered.

  Section 3.32.   Capital or Surplus Maintenance.


          Except as set forth in Section 3.32 of the Company Disclosure
Schedule, neither the Company, nor any of the Company’s Subsidiaries, is subject
to any requirement to maintain capital or surplus amounts or levels, or is
subject to any restriction on the payment of dividends or other distributions on
its shares of capital stock, except for any such requirements or restrictions
under insurance or other laws or regulations of general application.

  Section 3.33.   Disclosure.


          No representation or warranty made by the Company in this Agreement or
any section of the Company Disclosure Schedule contains any untrue statement of
a material fact or omits any material fact necessary to make the statements
contained herein or therein not misleading.

37



--------------------------------------------------------------------------------

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES OF PARENT AND ACQUISITION CORP.

          Parent and Acquisition Corp. represent and warrant to the Company as
of the date hereof and the Effective Time that:

  Section 4.01.   Organization and Qualification.


          Each of Acquisition Corp. and Parent is a corporation duly organized,
validly existing and in good standing (to the extent such concept is relevant in
such jurisdiction) under the laws of its jurisdiction of formation and has the
requisite power and authority to carry on its business as now being conducted,
except where the failure to be in good standing would not, individually or in
the aggregate, have an Acquisition Corp. Material Adverse Effect (as defined
below). Each of Acquisition Corp. and Parent is duly qualified or licensed as a
foreign corporation to do business, and is in good standing, in each
jurisdiction where the nature of its business makes such qualification or
licensing necessary, except where the failure to be so qualified or licensed and
in good standing would not, individually or in the aggregate, have an
Acquisition Corp. Material Adverse Effect. As used in this Agreement, the term
“Acquisition Corp. Material Adverse Effect” means any effect, event or change
that prevents the Parent and Acquisition Corp. from performing in all material
respects their obligations under this Agreement or to consummate the
Transactions in accordance with the terms hereof prior to the Termination Date.

  Section 4.02.   Certificate of Incorporation Documents and Bylaws.


          Parent has heretofore made available to the Company a complete and
correct copy of the articles of incorporation and the bylaws of Parent in full
force and effect as of the date hereof. Parent is not in violation of any of the
provisions of its articles of incorporation or bylaws. Parent has heretofore
made available to the Company a complete and correct copy of the articles of
incorporation and the bylaws (or equivalent organizational documents) of each
Subsidiary of Parent (including Acquisition Corp.) in full force and effect as
of the date hereof. No Subsidiary of Parent (including Acquisition Corp.) is in
violation of any of the provisions of its articles of incorporation or bylaws
(or equivalent organizational documents).

  Section 4.03.   Authority Relative to this Agreement.


          Each of Acquisition Corp. and Parent has the requisite corporate power
and authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the Transactions pursuant to the DGCL. The execution
and delivery of this Agreement and the consummation of the Merger and the other
Transactions have been duly and validly authorized by all necessary corporate
action and no other corporate proceedings on the part of Acquisition Corp. or
Parent are necessary to authorize their execution and delivery of this Agreement
or to consummate the Transactions (other than the filing and recordation of
appropriate merger documents as required by the DGCL). This Agreement has been
duly and validly executed and delivered by each of Acquisition Corp. and Parent,
and (assuming this Agreement constitutes a valid and binding obligation of the
Company) constitutes the valid and binding obligations of each of Acquisition
Corp. and Parent, enforceable against them in accordance with its respective
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws relating to creditors’ rights generally and to general
principles of equity.

38



--------------------------------------------------------------------------------

  Section 4.04.   No Violation; Required Filings and Consents.


                    (a)        The execution and delivery by each of Acquisition
Corp. and Parent of this Agreement does not, and the performance of this
Agreement and the consummation by each of Acquisition Corp. and Parent of the
Transactions will not, (i) conflict with or violate any provision of Parent’s
articles of incorporation or bylaws or conflict with or violate any provision of
the articles of incorporation or bylaws or equivalent organizational documents
of any Subsidiary of Parent (including Acquisition Corp.), (ii) assuming that
all consents, approvals, authorizations and other actions described in Section
4.04(b) have been obtained and all filings and obligations described in Section
4.04(b) have been made or complied with, conflict with or violate in any
material respect any Law applicable to Parent or any of its Subsidiaries or by
which any asset of Parent or any of its Subsidiaries is bound or affected, (iii)
except as set forth in Section 4.04(a) of the disclosure schedule delivered by
Acquisition Corp. and Parent to the Company prior to the execution of this
Agreement (the “Acquisition Corp. Disclosure Schedule”), materially conflict
with, result in any material breach of or constitute a material default (or an
event that with notice or lapse of time or both would become a default) under,
or give to others any right of termination, amendment, acceleration or
cancellation of, or require any payment under, or give rise to a loss of any
benefit to which Parent or any Subsidiary of Parent is entitled under any
provision of any Contract, except to the extent that any such conflict, breach,
default, termination, amendment, acceleration, cancellation, payment or loss of
benefit would not reasonably be expected to result in an Acquisition Corp.
Material Adverse Effect, or (iv) result in the creation or imposition of a Lien
on any asset of Parent or any of its Subsidiaries except for such Liens which
would not reasonably be expected to result in an Acquisition Corp. Material
Adverse Effect.

                    (b)        The execution and delivery by each of Acquisition
Corp. and Parent of this Agreement does not, and the performance of this
Agreement and the consummation by each of Acquisition Corp. and Parent of the
Transactions will not, require any consent, approval, authorization or permit
of, or filing with or notification to, any Governmental Authority, except for
applicable requirements, if any, of the Exchange Act, the Securities Act, the
HSR Act, Healthcare Laws and the rules and regulations thereunder (to the extent
applicable by reason of the consummation of the Merger), and any filing and
recordation of appropriate documents for the Merger as required by the DGCL.

  Section 4.05.   Litigation.


          There is no material suit, claim, action, proceeding or investigation
pending or, to Parent’s knowledge, threatened against Parent or Acquisition
Corp., at law or in equity which has had, or which could reasonably be expected
to result in, an Acquisition Corp. Material Adverse Effect. As of the date
hereof, neither Parent nor Acquisition Corp. is subject to any outstanding
order, writ, injunction or decree which has had, or which could reasonably be
expected to result in, an Acquisition Corp. Material Adverse Effect.

39



--------------------------------------------------------------------------------

  Section 4.06.   Brokers.


          Except as set forth in Section 4.06 of the Acquisition Corp.
Disclosure Schedule, no broker, finder, financial adviser or investment banker
is entitled to any brokerage, finder’s or other fee or commission in connection
with the Transactions based upon arrangements made by, or on behalf of, Parent
or any of its Subsidiaries.

  Section 4.07.   Information to be Supplied.


          Parent and Acquisition Corp. will deliver to the Company all
information reasonably requested by the Company for inclusion, if necessary, in
the Proxy Statement. None of the information to be supplied by Parent to the
Company for inclusion in the Proxy Statement to be filed by the Company with the
SEC and to be sent to the shareholders of the Company in connection with the
Shareholders Meeting will, at the time it is sent to the shareholders of the
Company or at the time of the Shareholders Meeting, contain any untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements therein, in light of the circumstances under which they are made,
not misleading.

  Section 4.08.   Financing.


          The Financing contemplated in Section 5.12 hereof, together with the
funds available to the Parent and/or the Acquisition Corp. at or prior to
Closing, shall be collectively sufficient to pay the aggregate Merger
Consideration and Option Consideration to be paid at Closing, and all fees and
expenses related thereto.

  Section 4.09.   Filing with New York State Department of Health.


          The Parent and/or Acquisition Corp. has submitted the required filings
with the New York State Department of Health in connection with the transactions
contemplated hereby prior to the date hereof subject to any update required for
changes effectuated by this amendment and restatement of the Original Agreement.

ARTICLE V.

COVENANTS

  Section 5.01.   Interim Operations.


          Except as otherwise contemplated by this Agreement or as set forth in
Section 5.01 of the Company Disclosure Schedule or as consented to in writing by
Parent, the Company covenants and agrees that during the period from the date of
this Agreement to the Effective Time (or until termination of this Agreement in
accordance with Article 7 hereof):

                    (a)        the business and operations of the Company and
its Subsidiaries shall be conducted, and the books and records of the Company
and its Subsidiaries shall be maintained, only in the ordinary course of
business and the Company and its Subsidiaries shall use their commercially
reasonable best efforts to preserve intact their current business organizations,
keep available the services of their current officers and employees and preserve
their relationships with their material customers, suppliers, licensors,
licensees, advertisers, distributors and other material third parties having
business dealings with them and to preserve the goodwill of their respective
businesses;

40



--------------------------------------------------------------------------------

                    (b)        the Company shall not, and shall not permit any
of its Subsidiaries to, (i) authorize for issuance, issue, deliver, sell or
agree or commit to issue, sell or deliver (whether through the issuance or
granting of options, commitments, subscriptions, rights to purchase or
otherwise), pledge or otherwise encumber any shares of its capital stock or the
capital stock of any of its Subsidiaries, any other securities or any securities
convertible or exercisable into, or any rights, warrants or options to acquire,
any such shares, securities or convertible securities or any other securities or
equity equivalents (including, without limitation, stock appreciation rights or
phantom interests), except for issuances of Common Shares upon the exercise of
Options outstanding as of the date hereof; (ii) repurchase, redeem or otherwise
acquire any shares of the capital stock or other equity interests of the Company
or any of its Subsidiaries (including, without limitation, securities
exchangeable for, or options, warrants, calls, commitments or rights of any kind
to acquire, capital stock or other equity interests of the Company or any of its
Subsidiaries); or (iii) amend, modify or waive any term of any outstanding
security of the Company or any of its Subsidiaries, except (A) as required by
this Agreement, (B) as set forth in Section 5.01(b) of the Company Disclosure
Schedule, in connection with accelerating the vesting schedules of the Options
to the extent required by the Stock Plans or the agreements pursuant to which
such Options were granted or (C) in connection with terminating the Options and
the Stock Plans;

                    (c)        the Company shall not (i) sell, transfer or
pledge, or agree to sell, transfer or pledge, any equity interest owned by it in
any of its Subsidiaries or alter through merger, liquidation, reorganization,
restructuring or in any other fashion the corporate structure or ownership of
any of its Subsidiaries, (ii) amend or otherwise change its certificate of
incorporation or bylaws or permit any of its Subsidiaries to amend its articles
of incorporation, or bylaws or (iii) split, combine or reclassify any shares of
its capital stock, and shall not permit any of its Subsidiaries to split,
combine or reclassify any shares of its capital stock;

                    (d)        other than quarterly dividends not in excess of
$0.075 per Common Share declared and paid consistent with past practices, the
Company shall not, and shall not permit any of its Subsidiaries to, declare, set
aside or pay any dividends on (whether in cash, stock or other property), or
make any other distributions in respect of, any of its capital stock (except for
dividends paid by direct or indirect wholly owned Subsidiaries to the Company or
to other wholly owned Subsidiaries of the Company consistent with past
practices);

                    (e)        neither the Company nor any of its Subsidiaries
shall (i) grant or agree to any increase in any manner the compensation or
benefits of any current or former director, officer or employee, except
increases in the ordinary course of business consistent with past practice,
increases and bonuses expressly required under existing employment agreements,
bonus plans and other agreements and arrangements listed or described in Section
5.01(e) of the Company Disclosure Schedule and except in connection with
accelerating the vesting schedules of the Options and terminating the Options
and the Stock Plans, (ii) enter into any new or materially amend any existing
Contract, transaction, commitment or arrangement with any current or former
director, officer, employee or affiliate of the Company or any of its

41



--------------------------------------------------------------------------------

Subsidiaries, or (iii) except as set forth in Section 5.01(e) of the Company
Disclosure Schedule, as may be required to comply with applicable Law and as
provided or otherwise contemplated in this Agreement (including, without
limitation, Section 2.02 hereof), become obligated under any Benefit Plan that
was not in existence on the date hereof or amend or modify or terminate, or pay
any benefit that is not required by, any Benefit Plan or other employee benefit
plan or any agreement, arrangement, plan or policy for the benefit of any
current or former director, officer or employee in existence on the date hereof;

                    (f)        the Company shall not, and shall not permit any
of its Subsidiaries to, (x) enter into any new line of business, or acquire or
agree to acquire, including, without limitation, by merging or consolidating
with, or purchasing the assets or capital stock or other equity interests of, or
by any other manner, any business or any corporation, partnership, association
or other business organization or division thereof other than acquisitions or
purchases made with the prior written consent of the Parent (each an “Approved
Acquisition”) and other than non-taxable transfers by or among the Company and
the Company’s Subsidiaries; or (y) establish or acquire (i) any Subsidiary other
than wholly-owned Subsidiaries or (ii) Subsidiaries organized outside of the
United States and its territorial possessions;

                    (g)        the Company shall not, and shall not permit any
of its Subsidiaries to, (x) incur, assume, be responsible for or pre-pay any
Indebtedness, enter into any agreement to, incur, assume, be responsible for or
pre-pay any Indebtedness, guarantee, or agree to guarantee, any such
Indebtedness or Liabilities or obligations of another person, issue or sell, or
agree to issue or sell, any debt securities or options, warrants or calls or
rights to acquire any debt securities of the Company or any of its Subsidiaries,
guarantee any debt securities of others, enter into any “keep well” or other
agreement to maintain any financial statement condition of another person or
enter into any arrangement having the economic effect of any of the foregoing;
or (y) sell, lease, license or subject to any Lien or otherwise dispose of, or
agree to sell, lease or subject to any Lien or otherwise dispose of, any of its
properties or assets in excess of $25,000 individually or $50,000 in the
aggregate other than (i) pursuant to existing contracts and commitments
described in Section 5.01(g) of the Company Disclosure Schedule, (ii) immaterial
properties or assets (or immaterial portions of properties or assets described
in Section 5.01(g) of the Company Disclosure Schedule), (iii) Permitted Liens,
(iv) Liens relating to Taxes that are not yet due and payable or otherwise being
contested in good faith and as to which appropriate reserves have been
established by the Company in accordance with GAAP and (v) other than
non-taxable transfers by or among the Company and the Company’s Subsidiaries;

                    (h)        neither the Company nor any of its Subsidiaries
shall adopt or put into effect a plan of complete or partial liquidation,
dissolution, merger, consolidation, restructuring, recapitalization or other
reorganization of the Company or any of its Subsidiaries (other than any
transaction specifically contemplated by this Agreement);

                    (i)        except as set forth in Section 5.01(i) of the
Company Disclosure Schedule, the Company shall not, and shall not permit any of
its Subsidiaries to, (i) enter into, or materially amend, modify or supplement
any Contract outside the ordinary course of business consistent with past
practice under which the Company or any of its Subsidiaries shall have monetary
obligations in excess of $25,000 (except as may be necessary for the Company to
comply with its obligations hereunder), or (ii) waive, release, grant, assign,
modify or transfer any of its material rights or claims (whether such rights or
claims arise under a Contract or otherwise);

42



--------------------------------------------------------------------------------

                    (j)        the Company shall not, and shall not permit any
of its Subsidiaries to, authorize or make any capital expenditures (other than
pursuant to commitments prior to the date hereof or other planned capital
expenditures in the ordinary course of business consistent with past practices
disclosed in Section 5.01(j) of the Company Disclosure Schedule by category) or
make any commitments with respect to capital expenditures or other planned
capital expenditures other than in the ordinary course of business consistent
with past practices in excess of $500,000 in the aggregate;

                    (k)        the Company shall, and shall cause its
Subsidiaries to, (i) continue in force insurance with good and responsible
insurance companies adequately covering risks of such types and in such amounts
as are consistent with the Company’s and its Subsidiaries’ past practices, (ii)
use reasonable best efforts not to permit any insurance policy naming it as
beneficiary or loss payable payee to be canceled or terminated, (iii) maintain
all Leased Real Property (including, without limitation, the furniture,
fixtures, equipment and systems therein) in its current condition in all
material respects, subject to reasonable wear and tear and subject to any
casualty or condemnation and Permitted Liens, subject to the expiration of real
property leases in accordance with their terms, and (iv) pay, prior to the
imposition of any Lien or material penalty all taxes, water and sewage rents,
assessments and insurance premiums affecting such real property or contest them
in good faith;

                    (l)        except as set forth in Section 5.01(l) of the
Company Disclosure Schedule, the Company shall not, and shall not permit any of
its Subsidiaries to, (i) materially amend any currently existing labor or
collective bargaining agreement, memorandum or understanding, grievance
settlement or any other agreement or commitment to or relating to any labor
union, or (ii) enter into any labor or collective bargaining agreement,
memorandum or understanding, grievance settlement or any other agreement or
commitment to or relating to any labor union which is different in any material
respect with any currently existing collective bargaining agreement, memorandum
or understanding, grievance settlement or commitment, except, in each case, as
required by Law;

                    (m)        the Company shall not, and shall not permit any
of its Subsidiaries to, change any of the accounting policies, practices or
procedures (including tax accounting policies, practices and procedures) used by
the Company or any of its Subsidiaries as of the date hereof, except as may be
required as a result of a change in applicable Law or in GAAP;

                    (n)        the Company shall not, and shall not permit any
of its Subsidiaries to, take, or agree or commit to take, any action that would,
or is reasonably likely to, make any representation or warranty of the Company
contained in this Agreement inaccurate in any material respect at, or as of any
time prior to, the Effective Time or result in any of the conditions set forth
in Article 6 not being satisfied, or omit, or agree to omit, to take any action
necessary to prevent any such representation or warranty from being inaccurate
in any material respect at any such time or to prevent any such condition from
not being satisfied;

43



--------------------------------------------------------------------------------

                    (o)        the Company shall not, and shall not permit any
of its Subsidiaries to, make or change any material tax election or change an
annual accounting period with respect to Taxes, file any amended Tax Return,
enter into any closing agreement, settle or compromise any Tax claim, assessment
or liability relating to the Company or any of its Subsidiaries, or surrender
any right to claim a refund of Taxes, except as set forth in Section 5.01(o) of
the Company Disclosure Schedule, consent to any extension or waiver of the
limitation period applicable to any Tax claim or assessment relating to the
Company or any of its Subsidiaries, or take any other similar action, or omit to
take any action relating to the filing of any Tax Return or the payment of any
Tax, if such election, adoption, change, amendment, agreement, settlement,
surrender, consent or other action or omission would have the effect of
materially increasing the present or future Tax liability or materially
decreasing any present or future Tax benefit of the Company or any of its
Subsidiaries;

                    (p)        the Company shall (i) use its commercially
reasonable efforts to, and shall cause its Subsidiaries to use their respective
commercially reasonable efforts to, prevent the termination of any Contract with
any Significant Customer, (ii) not, and shall cause its Subsidiaries not to,
amend or modify any Contract with any Significant Customer, other than on terms
substantially equivalent to, or more beneficial on balance to the Company or any
of its Subsidiaries than, the terms of such Contract prior to the making of such
amendment or modification, and (iii) not, and shall cause its Subsidiaries not
to, enter into, or materially amend, modify or supplement, any Lease or other
Material Contract under which the costs or obligations of the Company or any of
its Subsidiaries resulting from such amendment, modification or supplement would
exceed $25,000 per annum individually or $100,000 per annum for all such
amendments, modifications and supplements in the aggregate; and

    (q)        the Company shall not, and shall not permit any of its
Subsidiaries to, agree or commit to do any of the foregoing.

  Section 5.02.   Shareholders Meeting.


                    (a)        The Company, acting through the Company Board,
shall, in accordance with applicable Law and its Certificate of Incorporation
and bylaws, adjourn the previously called special meeting of its shareholders
(the “Shareholders Meeting”) until a date not later than May 29, 2007 for the
purpose of considering and voting upon the approval and adoption of this
Agreement, the Merger and such other matters as may be necessary to effectuate
the Transactions. The Company Board, based upon the recommendation of the
Special Committee, shall (i) recommend to the shareholders of the Company the
approval and adoption of this Agreement and the Merger, (ii) include in the
Proxy Statement such favorable recommendation of the Company Board that the
shareholders of the Company vote in favor of the approval and adoption of this
Agreement and the Merger, (iii) take all lawful actions to solicit such approval
from the shareholders of the Company and (iv) not withdraw or modify such
favorable recommendation, in each case, unless the Company Board based upon the
recommendation of the Special Committee, after consultation with independent
outside legal counsel, determines in good faith that failing to take such action
is necessary for the Company Board to comply with its fiduciary duties to the
Company’s shareholders under applicable law. Notwithstanding anything to the
contrary herein, the Parent shall have the option (in its sole discretion) to
cause the Company Board to submit this Agreement to the shareholders of the
Company, whether or not

44



--------------------------------------------------------------------------------

the Company at any time changes, withdraws or modifies such favorable
recommendation. In connection with any such submission of this Agreement to the
Company’s shareholders, the Company shall solicit from the shareholders of the
Company proxies in favor of the Merger and shall take all other action necessary
or advisable to secure the vote or consent of the shareholders of the Company
required by the DGCL and the Company’s Certificate of Incorporation and Bylaws
to authorize and adopt this Agreement and the Merger. Without limiting the
generality of the foregoing, if the Parent notifies the Company Board that the
Company Board must submit this Agreement to the Company’s shareholders for
approval and adoption, (A) the Company agrees that its obligation to duly call,
give notice of, convene and hold a meeting of the holders of Common Shares, as
required by this Section 5.2, shall not be affected by the withdrawal, amendment
or modification of the favorable recommendation and (B) the Company agrees that
its obligations pursuant to this Section 5.2 shall not be affected by the
commencement, public proposal, public disclosure or communication to the Company
of any Acquisition Proposal or Superior Proposal. In such event, nothing
contained in this Agreement shall preclude the Company Board or the Special
Committee from informing shareholders that it no longer believes that the Merger
is advisable and no longer recommends approval of the Merger.

                    (b)        The Company shall (i) promptly prepare and file
with the SEC (but in no event later than five (5) Business Days after the date
hereof) and on the date of filing mail to its shareholders the proxy supplement
to the Proxy Statement and all other proxy materials required in connection with
the Shareholders Meeting, (ii) promptly notify Acquisition Corp. and Parent of
the receipt of any written or oral comments of the SEC with respect to the Proxy
Statement and of any written or oral requests by the SEC for any amendment or
supplement thereto or for additional information, and shall promptly provide to
Acquisition Corp. and Parent (A) copies of all written correspondence between
the Company or any representative of the Company and the SEC and (B) written
summaries of all oral correspondence between the Company or any representative
of the Company and the SEC, (iii) shall give Acquisition Corp. and Parent and
their counsel the opportunity to review and comment on the Proxy Statement prior
to its being filed with the SEC and shall give Acquisition Corp. and Parent and
their counsel the opportunity to review and comment on all amendments and
supplements to the Proxy Statement and all responses to requests for additional
information and replies to comments prior to their being filed with, or sent to,
the SEC, (iv) except as otherwise permitted by Section 5.02(a), use its
reasonable best efforts to obtain the necessary approvals by its shareholders of
this Agreement and the Merger and (v) use its reasonable best efforts otherwise
to comply with all legal requirements applicable to such meeting.

  Section 5.03.   Filings and Consents.


          Subject to the terms and conditions of this Agreement, each of the
parties hereto (i) shall use its reasonable best efforts make all necessary
filings under the HSR Act no later than ten (10) Business Days after the date
hereof; (ii) shall use its best efforts to cooperate with one another in
determining which filings are required to be made by each party prior to the
Effective Time with, and which consents, approvals, permits or authorizations
are required to be obtained by each party prior to the Effective Time from,
Governmental Authorities or other third parties in connection with the execution
and delivery of this Agreement and the consummation of the Transactions and (ii)
shall use its best efforts to assist the other parties hereto in timely making
all such filings and timely seeking all such consents, approvals, permits,
authorizations and

45



--------------------------------------------------------------------------------

waivers required to be made and obtained by the other party. Without limiting
the foregoing, (a) the Company shall give all required notices to third parties
and use its commercially reasonable best efforts to obtain all consents
identified or required to be identified on Section 3.06(a) or Section 3.06(b) of
the Company Disclosure Schedule or as otherwise required by a Healthcare Law
(provided that the Company shall not be required to make any payment to obtain
such consents, approvals, permits, authorizations or waivers if it has provided
Acquisition Corp. with reasonable written notice of such required payment and
Acquisition Corp., in its sole discretion, does not consent to such payment) and
(b) each of the parties hereto shall (and shall use its reasonable best efforts
to cause its affiliates, directors, officers, employees, agents, attorneys,
accountants and representatives to) consult and fully cooperate with and provide
assistance to each other in seeking early termination of any waiting period
under the HSR Act; it being agreed that no party shall be under any obligation
to divest itself of any assets or hold separate any assets or take any other
similar measures in connection with any demand therefor by any Governmental
Authority as a pre-condition to the approval of the Transactions by any such
Governmental Authority. Prior to making any application to or filing with any
Governmental Authority in connection with this Agreement, each party shall
provide the other party with drafts thereof (excluding any confidential
information included therein) and afford the other party a reasonable
opportunity to comment on such drafts.

  Section 5.04.   Access to Information.


          From the date of this Agreement until the earlier of the Effective
Time or the date this Agreement is properly terminated in accordance with
Article 7, and subject to the requirements of any Law, including any anti-trust
Law, the Company will, and will cause each of its Subsidiaries, and will use its
reasonable best efforts to cause each of their respective officers, directors,
employees, agents, counsel, accountants, investment bankers, financial advisors
and representatives (collectively, the “Company Representatives”) to, give
Acquisition Corp. and Parent and their respective officers, directors,
employees, agents, counsel, accountants, investment bankers, financial advisors,
consultants, financing sources and their respective representatives
(collectively, the “Acquisition Corp. Representatives”) reasonable access, upon
reasonable notice to the Company’s Chief Executive Officer or Chief Financial
Officer and during the Company’s normal business hours, to the offices and other
facilities, to the Company Representatives, and to the books and records of the
Company and each of its Subsidiaries and use reasonable best efforts to provide
access to vendors, landlords and other Persons with business relationships with
the Company or any of its Subsidiaries and will cause the Company
Representatives and its Subsidiaries to furnish or make available to Parent,
Acquisition Corp. and the Acquisition Corp. Representatives such financial and
operating data and such other information with respect to the business and
operations of the Company or any its Subsidiaries as Parent, Acquisition Corp.
or the Acquisition Corp. Representatives may from time to time reasonably
request. On or prior to the Effective Time, at the request of Parent, the
Company shall use commercially reasonable best efforts to obtain, promptly
following any such request, an estoppel letter from the landlord pursuant to the
Lease of the Company’s principal executive office and its administrative offices
in Queens, New York. Unless otherwise required by Law, each of Parent and
Acquisition Corp. will, and will use their respective commercially reasonable
efforts to cause the Acquisition Corp. Representatives to, hold any such
information in confidence in accordance with the terms of the Confidentiality
Agreement (as defined below). Except as otherwise agreed to by the Company, and
notwithstanding termination of this Agreement, the terms and provisions of the
Confidentiality Agreement, dated as of November 11, 2005 (the “Confidentiality
Agreement”), between AG Special Situation Corporation and Eureka Capital
Markets, LLC (to which the Company is a third party beneficiary) shall apply to
all information furnished to any Acquisition Corp. Representative by any Company
Representative hereunder or thereunder.

46



--------------------------------------------------------------------------------

  Section 5.05.   Notification of Certain Matters.


          Each of the parties hereto shall promptly (but in no event less than
five (5) Business Days after becoming aware of such information) notify the
others in writing of (a) receipt of any notice from any third party alleging
that the consent of such third party is or may be required in connection with
the Transactions, (b) any event or occurrence that could reasonably be expected
to have a Company Material Adverse Effect or Acquisition Corp. Material Adverse
Effect, as the case may be, (c) any material claims, actions, proceedings or
governmental investigations commenced or, to its knowledge, threatened,
involving or affecting the Company or any of its Subsidiaries or any of their
property or assets, (d) any representation or warranty made by such party
contained in this Agreement becoming untrue or inaccurate in any material
respect, and (e) any failure or inability of the Company, Acquisition Corp. or
Parent, as the case may be, to comply with or satisfy, in any material respect,
any covenant, condition or agreement to be complied with or satisfied by it
hereunder. Notwithstanding anything in this Agreement to the contrary, no such
notification or investigation by any party shall affect the representations,
warranties or covenants of any party or the conditions to the obligations of any
party hereunder, nor shall it limit or otherwise affect the remedies available
hereunder to the party receiving such notice. The Company shall promptly (but in
no event less than five (5) Business Days after becoming aware of such
information) notify the Parent and Acquisition Corp. in writing of the
termination of, or of the Company’s or any of its Subsidiary’s intention to
terminate, any Contract with any Significant Customer.

  Section 5.06.   Public Announcements.


        Each of the parties hereto agrees that, promptly following the execution
of this Agreement, the Company shall (a) issue a press release (which shall be
mutually acceptable in form and substance to the Company and the Parent)
announcing the execution of this Agreement and the Transactions (the “Press
Release”) and (b) file a current report with the SEC on Form 8-K attaching the
Press Release and a copy of this Agreement as exhibits. Thereafter, the parties
hereto agree to consult promptly with each other prior to issuing any press
release or otherwise making any public statement with respect to the Merger and
the other Transactions, agree to provide to each other for review a copy of any
such press release or statement (other than a press release or public statement
with respect to which substantially the same disclosure has previously been the
subject of agreement between the parties hereto), and shall not issue any such
press release or make any such public statement prior to such consultation and
review, unless required by applicable Law (including the requirement to file a
Schedule 13D or any amendment thereto) or any listing agreement with a
securities exchange or Nasdaq; provided that Parent and its shareholders may
provide information to their respective direct and indirect investors in the
ordinary course of business consistent with past practice.

47



--------------------------------------------------------------------------------

  Section 5.07.   Further Assurances; Reasonable Best Efforts.


          Except as expressly provided in this Agreement, prior to the Effective
Time, the parties hereto shall use their reasonable best efforts to take, or
cause to be taken, all such actions as may be necessary or appropriate in order
to effectuate, as expeditiously as practicable, the Merger and the other
Transactions on the terms and subject to the conditions set forth in this
Agreement. Without limiting the foregoing, the Company will use reasonable best
efforts to take, and will cause each of its Subsidiaries to use reasonable best
efforts to take, all actions necessary (i) to comply promptly with all legal
requirements which may be imposed on the Company or any of its Subsidiaries with
respect to the Merger, (ii) to cooperate promptly with and furnish information
to Acquisition Corp. and Parent in connection with any such requirements imposed
upon Acquisition Corp. or Parent in connection with the Merger, and (iii) to
obtain any consent, authorization, order or approval of, or any exemption by,
any Governmental Authority, or other third party, required to be obtained or
made by the Company or any of its Subsidiaries in connection with this
Agreement, the Merger and the other Transactions or to permit the Company and
its Subsidiaries to operate its business and assets on the same terms and
conditions after the Closing as prior to the Effective Time.

  Section5 .08.   No Solicitation.


                    (a)        From and after the date hereof until the earlier
of the Effective Time and the termination of this Agreement pursuant to
Article 7, the Company shall not, and shall cause its Subsidiaries and their
respective affiliates not to, and shall use its best efforts to cause the
Company Representatives not to, directly or indirectly, (i) solicit, initiate or
encourage (including by way of furnishing information or assistance), or take
any other action to facilitate, any inquiry in connection with or the making of
any proposal from any Person that constitutes, or may reasonably be expected to
lead to, an Acquisition Proposal (as defined in Section 5.08(f)), (ii) enter
into, explore, maintain, participate in or continue any discussion or
negotiation with any Person (other than Acquisition Corp., Parent or any of the
Acquisition Corp. Representatives, as applicable) regarding an Acquisition
Proposal, or furnish to any Person (other than Acquisition Corp., Parent or any
of the Acquisition Corp. Representatives, as applicable) any non-public
information or otherwise assist or participate in, facilitate or encourage, any
effort or attempt by any other Person (other than Acquisition Corp., Parent or
any of the Acquisition Corp. Representatives, as applicable) to make or effect
an Acquisition Proposal, (iii) enter into any agreement, arrangement or
understanding with respect to, or otherwise endorse, any Acquisition Proposal,
or (iv) authorize or permit any Company Representative to take any such action;
provided, however, that, until the date of the approval of this Agreement by the
shareholders of the Company at the Shareholders Meeting, the Company Board,
based upon the recommendation of the Special Committee, shall not be prohibited
by this Section 5.08 from furnishing information to, or engaging in discussions
or negotiations with, any Person that makes an unsolicited bona fide written
Acquisition Proposal (which did not result from a breach of this Section 5.08)
if (A) the Company Board, based upon the recommendation of the Special
Committee, determines in good faith after consultation with independent outside
legal counsel, that such action is necessary for the Company Board to comply
with its fiduciary duties to the Company’s shareholders under applicable Law,
(B) the Acquisition Proposal constitutes or would reasonably be expected to lead
to a Superior Proposal (as defined in Section 5.08(g)) and (C) prior to
furnishing such information to, or engaging in discussions or negotiations
regarding an Acquisition Proposal or the Transactions with, such Person, the
Company receives from such Person an executed confidentiality agreement (which
agreement shall be provided to Parent for information purposes) with terms no
less favorable to the Company than those contained in the Confidentiality
Agreement. For the avoidance of doubt, each such confidentiality agreement shall
contain an express provision prohibiting such Person from making any Acquisition
Proposals other than as requested by the Company Board following a determination
by the Company Board that the initial Acquisition Proposal does not constitute a
Superior Proposal.

48



--------------------------------------------------------------------------------

                    (b)        From and after the date hereof until the earlier
of the Effective Time and the termination of this Agreement pursuant to
Article 7, if the Company Board is entitled to furnish information to, or engage
in discussions or negotiations with, any Person on the terms contemplated in
Section 5.08(a), the Company Board may, prior to the approval of this Agreement
by the shareholders of the Company at the Shareholders Meeting, terminate this
Agreement in respect of any Acquisition Proposal pursuant to the termination
provisions set forth in Article 7 hereof if (A) such Acquisition Proposal
constitutes a Superior Proposal, (B) the Company has complied with Section
5.08(c), (C) the Company Board, based upon the recommendation of the Special
Committee, shall have determined in good faith after consultation with
independent outside legal counsel, that such action is necessary for the Company
Board to comply with its fiduciary duties to the Company’s shareholders under
applicable Law, and (D) the Company has complied with Section 5.02(a) and the
Shareholder Approval has not been obtained by reason of the failure to obtain
the required vote at the Shareholders Meeting.

                    (c)        The Company (i) will promptly (but in any event
within one Business Day) notify Parent orally and in writing of the receipt of
any Acquisition Proposal or any inquiry by which any Person (other than Parent
or Acquisition Corp.) expresses an interest or intention to make an Acquisition
Proposal, including any request for non-public information, the terms and
conditions of such request, Acquisition Proposal or inquiry (including a copy of
any proposed agreements and financing commitments) and the identity of the
Person making such request, Acquisition Proposal or inquiry and (ii) will keep
Parent fully informed of the status and details (including amendments and
proposed amendments) of any such request, Acquisition Proposal or inquiry. Prior
to taking any of the actions referred to in Section 5.08(a), the Company Board
shall promptly (but in any event within one Business Day) notify Parent orally
and in writing of any action it proposes to take with respect to such
Acquisition Proposal. After taking any such action, the Company Board shall
promptly advise Parent orally and in writing of the status of such action as
developments arise or as requested by Parent. At least four Business Days (the
“Four Day Period”) prior to taking any of the actions referred to in Section
5.08(b), the Company Board shall notify Parent of any such action it proposes to
take and during the Four Day Period, the Company Board or the Special Committee,
as applicable, shall negotiate in good faith with Parent with respect to any
revised proposal to acquire the Common Shares that Parent may make prior to or
during the Four Day Period. If, during the Four Day Period, the Parent makes a
proposal that either the Company Board or the Special Committee determines in
good faith, after consultation with a financial advisor of nationally recognized
reputation, is at least as favorable to the shareholders of the Company as the
applicable Superior Proposal or obviates the need for a change in the Company
Board’s favorable recommendation, as the case may be, then the Company Board
shall not take any of the actions referred to in Section 5.08(b) or withdraw,
modify or reverse its approval or recommendation of this Agreement and the
Merger.

49

--------------------------------------------------------------------------------

                    (d)        Nothing contained in this Agreement shall prevent
the Company Board from taking, and disclosing to the Company shareholders, a
position contemplated by Rule 14d-9 or Rule 14e-2 promulgated under the Exchange
Act with regard to any tender offer; provided, however, that none of the
Company, the Company Board or the Special Committee shall, except as permitted
by Section 5.08(b), propose to approve or recommend any Acquisition Proposal.
Without limiting the foregoing, it is understood and agreed that any violation
of the restrictions set forth in the preceding sentence by any Company
Representative, whether or not acting on behalf of the Company or any of its
Subsidiaries or any of their affiliates, shall be deemed to be a breach of this
Section 5.08 by the Company.

                    (e)        The Company and each of its Subsidiaries shall
immediately cease and cause its affiliates and the Company Representatives to
cease any and all existing activities, discussions or negotiations with any
parties (other than Acquisition Corp., Parent or any of the Acquisition Corp.
Representatives, as applicable) conducted heretofore with respect to any
Acquisition Proposal, and shall use its commercially reasonable efforts to cause
any such parties in possession of confidential or proprietary information about
the Company that was furnished by or on behalf of the Company to return or
destroy all such information in the possession of any such party or its
representatives.

                    (f)        For purposes of this Agreement, “Acquisition
Proposal” shall mean any offer or proposal for, or any indication of interest
in, (i) any direct or indirect acquisition or purchase of 5% or more of the
total consolidated assets of the Company or any of its Subsidiaries, in a single
transaction or series of transactions, (ii) any direct or indirect acquisition
or purchase of 5% or more of any class of equity securities of the Company or
any of its Subsidiaries, in a single transaction or series of transactions
(including through a merger, consolidation, share exchange, business combination
or other similar transaction), (iii) any tender offer or exchange offer
(including a self-tender offer) that if consummated would result in any person
beneficially owning 5% or more of any class of equity securities of the Company
or any of its Subsidiaries, (iv) any merger, consolidation, share exchange,
business combination, reorganization, recapitalization, reclassification,
liquidation or dissolution or other similar transaction involving the Company or
any of its Subsidiaries or (v) any public announcement of an agreement,
proposal, plan or intention to do any of the foregoing, other than the
transactions contemplated by this Agreement.

                    (g)        For purposes of this Agreement, “Superior
Proposal” shall mean any bona fide written Acquisition Proposal described in
clauses (i), (ii), (iii) or (iv) of the definition thereof (provided, that for
the purposes of this definition, the applicable percentages in clauses (i), (ii)
and (iii) of the definition of Acquisition Proposal shall be 50% as opposed to
5%) by a Person (i) on terms that the Company Board has determined in good
faith, after consultation with the Company’s financial advisors and legal
advisors, is more favorable from a financial point of view to the Company’s
shareholders than the Merger (including any adjustment to the terms and
conditions thereof proposed in writing by Parent in response to any such
Acquisition Proposal), and (ii) that the Company Board, based upon the
recommendation of the Special Committee, has determined in good faith, after
consultation with its outside legal advisors, to accept such Acquisition
Proposal in order for the Company Board to comply with its fiduciary duties to
the Company’s shareholders under applicable Law, taking into account for this
purpose, all financial, regulatory, legal and other aspects of such proposal
(including, without limitation, the ready availability of cash on hand and/or
commitments for the same, in each case as applicable) required to consummate any
such Acquisition Proposal and any health regulatory and antitrust or competition
Law approvals or non-objections and the proposed timing of the consummation of
such Acquisition Proposal.

50



--------------------------------------------------------------------------------

  Section 5.09.   Third Party Standstill Agreements.


          From the date of this Agreement until the earlier of the termination
of this Agreement pursuant to Article 7 or the Effective Time, the Company shall
not terminate, amend, modify or waive any material provision of any
confidentiality or standstill agreement to which the Company is a party (other
than involving Parent or its Affiliates), if any. During such period, the
Company agrees to enforce, to the fullest extent permitted under applicable Law,
the provisions of any such agreements, including but not limited to, seeking
injunctions to prevent any breaches of such agreements to enforce specifically
the terms and provisions thereof in a court in the United States or any state
thereof having jurisdiction.

  Section 5.10.   SEC Reports.


          From the date of this Agreement until the earlier of the termination
of this Agreement pursuant to Article 7 or the Effective Time, the Company shall
use its best efforts to file on a timely basis all SEC Reports required to be
filed by it with the SEC under the Exchange Act, the Securities Act and the
published rules and regulations of the SEC under either of the foregoing
applicable to such SEC Reports, which SEC Reports shall comply in all material
respects with the requirements of the Exchange Act, the Securities Act and the
published rules and regulations of the SEC thereunder, each as applicable to
such SEC Reports.

  Section 5.11.   Delisting.


          Each of the parties hereto agrees to cooperate with the other party in
taking, or causing to be taken, all actions necessary (i) to delist the Common
Shares from Nasdaq and (ii) to terminate the registration of the Common Shares
under the Exchange Act; providedthat such delisting and termination shall not be
effective until, or as promptly as practical after, the Effective Time.

  Section 5.12.   Financing.


                    (a)        Acquisition Corp. and Parent have delivered to
the Company a true and correct copy of a financing commitment in respect of the
transactions contemplated hereby (the “Debt Commitment”). Acquisition Corp. and
Parent shall use their commercially reasonable best efforts to comply with all
covenants and to satisfy all conditions to funding of the financing under the
Debt Commitment (the “Financing”) which are within the control of Acquisition
Corp. or Parent. Acquisition Corp. and Parent shall not, without the prior
written consent of the Company, which shall not be unreasonably withheld, amend,
modify or supplement any terms or provisions of the Debt Commitment in a manner
that would be reasonably expected to materially adversely affect Acquisition
Corp.‘s and/or Parent’s ability to consummate the transaction contemplated by
such Debt Commitment.

51



--------------------------------------------------------------------------------

                    (b)        The Company shall use reasonable best efforts to
cooperate in connection with the arrangement of the Financing including, without
limitation, (i) permitting Parent’s financing sources and their officers and
authorized representatives, after reasonable notice to the Chief Executive
Officer or Chief Financial Officer of the Company during normal business hours,
to inspect the records and premises of the Company and its Subsidiaries, and to
consult with their respective officers, employees, attorneys, and agents with
respect to such financial and operating data and other information with respect
to the Company or its Subsidiaries that such financing sources reasonably
request, (ii) making Company Representatives reasonably available to such
financing sources in connection with such Financing to reasonably participate in
due diligence sessions, and (iii) using reasonable best efforts to engage the
current outside legal counsel for the Company and its Subsidiaries to deliver a
legal opinion at the closing of the Financing with respect to such matters
concerning the Company and its Subsidiaries as are customary and appropriate for
such transactions, which legal opinion shall be reasonably satisfactory to
Parent’s and/or Acquisition Corp.‘s financing sources and shall be legally and
factually supported and consistent with professional standards.

  Section 5.13.   Litigation.


          Each of the parties hereto shall give the others the reasonable
opportunity to participate in the defense of any shareholder litigation against
the Company, Parent or Acquisition Corp., as applicable, and their respective
directors relating to the Transactions. The Company agrees that, until
termination of this Agreement pursuant to Article 7, it will not, and will not
permit any of its Subsidiaries to, settle or compromise (a) any litigation
against the Company or any of its directors by any shareholder of the Company
relating to this Agreement or the Merger, without the prior written consent of
Parent (which will not be unreasonably conditioned, withheld or delayed) or (b)
any other pending or threatened suit, action, claim or litigation, except with
respect to the settlement or compromise of any such matter which does not
involve equitable or injunctive relief and does not obligate the Company and its
Subsidiaries to make aggregate cash payments exceeding $25,000 individually or
$50,000 in the aggregate, except as set forth in Section 5.13 of the Company
Disclosure Schedule. The Company will not cooperate with any third party which
has sought or may hereafter seek to restrain or prohibit or otherwise oppose the
Merger and will cooperate with Parent to resist any such effort to restrain or
prohibit or otherwise oppose the Merger.

  Section 5.14.   Conveyance Taxes.


          Acquisition Corp. and the Company shall cooperate in the preparation,
execution and filing of all returns, questionnaires, applications or other
documents regarding any sales, use, transfer, value added, stock transfer and
stamp Taxes, any transfer, recording, registration and other fees or any similar
Taxes which become payable by the Company or any of its Subsidiaries in
connection with the Transactions that are required or permitted to be filed on
or before the Effective Time.

  Section 5.15.   State Takeover Laws.


          If any “fair price,” “moratorium,” “control share acquisition”,
“business combination” or other similar anti-takeover statute or regulation is
or may become applicable to the Merger or the other transactions contemplated by
this Agreement, the Company Board shall grant such approvals (including, without
limitation, the approval of the business combination or transaction which has
resulted, or which will result, in the Parent or the Acquisition Corp. becoming
an “interested stockholder” under Section 203 of the DGCL) and take such actions
as are necessary so that such transactions may be consummated as promptly as
practicable on the terms contemplated by this Agreement and otherwise act to
eliminate or minimize the effects of such statute or regulation on such
transactions. The Company shall, upon the request of Parent, take all reasonable
steps to assist in any challenge by Parent to the validity or applicability to
the Transactions, including the Merger, of any state takeover law.

52



--------------------------------------------------------------------------------

  Section 5.16.   Monthly Financial Statements.


          Until the Closing Date, (x) after the end of each fiscal year or
fiscal quarter, the Company shall prepare consolidated financial statements as
required to be prepared and filed in connection with the applicable Future SEC
Reports, and (y) except with respect to any months for which quarterly or yearly
financial statements are prepared, the Company shall cause each of its
Subsidiaries to, prepare in the ordinary course of business consistent with past
practice, and deliver to Parent promptly upon completion, but in any event no
later than forty-five (45) days after the end of the applicable fiscal month,
unaudited consolidating statements of operations for such month for each
Subsidiary of the Company with respect to which financial statements are
regularly prepared for each fiscal month ending after January 31, 2007 and for
the portion of the year then ended (the “Monthly Financial Statements”). The
Monthly Financial Statements shall be consistent with the books and records of
the Company and its Subsidiaries, and fairly present in all material respects,
the unconsolidated results of operations of the Company and each of its
Subsidiaries for the respective periods then ended, as applicable, subject to
(i) the absence of footnotes and schedules and (ii) normal quarterly adjustments
consistent with prior practices.

  Section 5.17.   Directors' and Officers' Indemnification Insurance.


                    (a)        Parent shall cause the Surviving Corporation to
maintain in effect in its certificate of incorporation and bylaws for a period
of six (6) years after the Closing Date, the current provisions regarding
elimination of liability of directors and indemnification of, and advancement of
expenses to, the officers and directors of the Corporation and its Subsidiaries
(both present (as of the Closing) and former).

                    (b)        Parent shall, and shall cause the Surviving
Corporation to, honor and perform under all indemnification agreements entered
into by the Company or any Subsidiary or the Company set forth in Section
5.17(b) of the Company Disclosure Schedule. The Parent shall cause the Surviving
Corporation to obtain and fully pay (up to a maximum cost of $400,000 (the
“Maximum Amount”)) for “tail” insurance policies (which shall provide for the
Side A, B and C coverage for Indemnified Directors and Officers where the
existing policies also include coverage for the Company) with a claims period of
at least five (5) years from the Closing Date, in each case from an insurance
carrier with the same or better credit rating as the Company’s current insurance
carrier with respect to all such coverage in an amount and scope at least as
favorable as the Company’s existing policies with respect to matters existing or
occurring at or prior to the Closing Date. Notwithstanding the foregoing, after
the Closing Date, if the amount of the annual premium necessary to maintain or
procure such insurance coverage exceeds the Maximum Amount, the Company or the
Surviving Corporation shall maintain or procure, for such five (5) year period
(as appropriate) the most advantageous policy of insurance for the Indemnified
Directors and Officers obtainable for an annual premium equal to the Maximum
Amount.

53



--------------------------------------------------------------------------------

ARTICLE VI.

CONDITIONS TO CONSUMMATION OF THE MERGER

  Section 6.01.   Conditions to the Obligations of Each Party.


          The respective obligations of the Company, Parent and Acquisition
Corp. to consummate the Merger are subject to the satisfaction, at or before the
Effective Time, of each of the following conditions:

                    (a)       Common Shareholder Approval. The Company shall
have obtained the Shareholder Approval at the Shareholders Meeting in accordance
with the DGCL, the Company’s Certificate of Incorporation and its Bylaws.

                    (b)       No Orders and Injunctions. No Governmental
Authority shall have enacted, issued, promulgated, enforced or entered any Law,
rule or regulation or executive order or decree, judgment, injunction, ruling or
other order, whether temporary, preliminary or permanent (collectively,
“Order”), that is then in effect and has the effect of preventing or prohibiting
consummation of the Merger or otherwise imposing material limitations on the
ability of Acquisition Corp. and Parent effectively to acquire or hold the
business of the Company and its Subsidiaries; provided, however, that each of
the parties hereto shall use their commercially reasonable efforts to have any
such Order vacated.

                    (c)       HSR Act. Any waiting period (and any extension
thereof) under the HSR Act shall have expired or terminated.

  Section 6.02.   Conditions to Obligations of Acquisition Corp. and Parent.


          The obligations of each of Acquisition Corp. and Parent to consummate
the Merger are subject to the satisfaction, at or before the Effective Time, of
each of the following additional conditions, unless waived by Parent, acting
under the direction of its board of directors, in writing prior to the Effective
Time:

                    (a)       Representations and Warranties. The
representations and warranties of the Company, including the representations and
warranties contained in Article 3 hereof, that are subject to materiality and
Company Material Adverse Effect qualifications shall be true and correct in all
respects at and as of the Closing and the representations and warranties of the
Company, including the representations and warranties contained in Article 3
hereof, that are not subject to materiality or Company Material Adverse Effect
qualifications shall be true and correct in all material respects at and as of
the Closing, in each case as though then made and as though the Closing Date was
substituted for the date of this Agreement throughout such representations and
warranties (without taking into account any disclosures made by the Company
pursuant to Section 5.05 above), except for representations and warranties that
speak as of a specific date or time other than the Closing Date, which shall be
true and correct as of such date and time.

54



--------------------------------------------------------------------------------

                    (b)       Covenants and Agreements. The Company shall have,
in all material respects, performed all obligations and complied with all
agreements and covenants required to be performed by it or complied with by it
under this Agreement at or prior to the Effective Time.

                    (c)       Consents. All of the consents, approvals, permits
of, authorizations from, notifications to and filings with Governmental
Authorities and third parties set forth or required to be set forth on Sections
3.06(a) and 3.06(b) of the Company Disclosure Schedule or otherwise required by
any Law or Healthcare Law shall have been obtained, on terms and conditions
reasonably satisfactory to Acquisition Corp. and Parent, and all notifications
required to be given to any Governmental Authorities and third parties with
respect to any Material Contracts shall have been made.

                    (d)       No Company Material Adverse Effect. Since January
31, 2007, no effect, event or change shall have occurred which has had, or could
reasonably be expected to have, a Company Material Adverse Effect and the
balance sheet represented as of January 31, 2007 shall not have changed in a
manner materially adverse to the interests of Acquisition Corp. and Parent.

                    (e)       No Litigation. There shall not be pending any
suit, action or proceeding brought by any Governmental Authority (i) seeking to
prohibit the consummation of the Merger or any of the other Transactions, (ii)
seeking to prohibit or limit the ownership or operation by the Company or any of
its Subsidiaries of any material portion of the business or assets of the
Company or any of its Subsidiaries, to dispose of or hold separate any material
portion of the business or assets of the Company or any of its Subsidiaries, as
a result of the Merger or any of the other Transactions or (iii) seeking to
impose limitations on the ability of Parent, Acquisition Corp. or any of their
respective affiliates, to acquire or hold, or exercise full rights of ownership
of, any Common Shares, including, without limitation, the right to vote Common
Shares on all matters properly presented to the shareholders of the Company, in
each case, which could reasonably be expected to result in a Company Material
Adverse Effect or Acquisition Corp. Material Adverse Effect.

                    (f)       Funding of Financing. The proceeds of the
Financing contemplated by the Debt Commitment shall have been received by
Acquisition Corp. or Parent.

                    (g)       Legal Opinion. Parent and Acquisition Corp. shall
have received the written opinion of Troutman Sanders LLP, counsel to the
Company, which shall be in form and substance reasonably satisfactory to the
Parent, as well as a memorandum(s) containing such other matters as may be
reasonably requested by the Parent.

                    (h)        [Intentionally Omitted].

                    (i)       Dissenting Shareholders. Holders owning no more
than seven and one-half percent (7 1/2%) of the outstanding Common Shares shall
have perfected and not withdrawn a demand for appraisal rights pursuant to the
DGCL.

55



--------------------------------------------------------------------------------

                    (j)       Employment Agreements. Parent shall have received
evidence in form and substance satisfactory to it that each of the following
Employment Agreements is in full force and effect and that neither of the
following Employment Agreements shall have been amended or modified in any
respect: (i) the Employment Agreement, dated as of November 28, 2006, by and
between the Company and Steven Fialkow; or (ii) the Employment Agreement, dated
as of November 28, 2006, by and between the Company and Robert Heller.

                    (k)       Consulting Agreement. Parent shall have received
evidence in form and substance satisfactory to it that the Consulting Agreement,
dated as of November 28, 2006, by and between the Company and Frederick Fialkow
shall be in full force and effect and shall not have been amended or modified in
any respect.

                    (l)       Contribution Agreement. The transactions
contemplated by the Contribution Agreement in the form attached hereto as
Exhibit G, dated as of November 28, 2006 (the “Contribution Agreement”), by and
among Frederick Fialkow, the Company, the Parent and Acquisition Corp. shall
have been consummated.

                    (m)       Acknowledgment of Holders of Options. The Company
shall have delivered to Parent or Acquisition Corp. a certified copy of each
executed written acknowledgment described in Section 2.02(c) hereof from each
holder of an Option.

                    (n)       Voting Agreement. Each of the Principal
Shareholders shall have performed in all material respects all of their
obligations under the Voting Agreement.

                    (o)       Lease. Health Acquisition Corp., d/b/a Allen
Health Care Services, shall have entered into the Lease with 175-20 Hillside
Avenue Associates in the form attached hereto as Exhibit H, effective as of the
Closing.

                    (p)       Healthcare Matters. There shall not have occurred
or be pending any action or investigation by any Governmental Authority (or any
event which reasonably could give rise to such an action or investigation) that
(1) has materially impaired or reasonably could be expected to materially impair
(a) the Company’s coverage or reimbursement status relative to any category of
services provided or rendered by the Company or any of its Subsidiaries under
any Healthcare Program, (b)  the Company’s right to reimbursement by any payer
of health benefits, whether under a federal or state program or otherwise, (c)
the Company’s accreditation status with any Accreditation Agencies, or (2) has
resulted or reasonably could be expected to result in a penalty or adjudication
that is materially adverse to the Company.

                    (q)       Document Deliveries at Closing. At the Closing,
the Company shall execute and/or deliver to the Parent and Acquisition Corp. the
following documents:

                                (i)        An Officers’ Certificate, duly
executed by the Company’s Chief Executive Officer and Chief Financial Officer
and dated as of the Closing Date, stating that the conditions to Closing set
forth in Section 6.01 and Section 6.02 above have been satisfied;

                                (ii)        Certified copies of (i) the
resolutions duly adopted by the Company Board authorizing the execution,
delivery and performance of this Agreement and the Transactions, (ii) the
resolutions duly adopted by the Company’s shareholders adopting this Agreement
and (iii) the Certificate of Incorporation and the Bylaws of the Company as then
in effect immediately prior to the Effective Time;

56



--------------------------------------------------------------------------------

                                (iii)        A certificate, dated the Closing
Date, duly executed by the Secretary of the Company certifying as to the
incumbency, authority and specimen signature of each officer of the Company
executing this Agreement or any other document or instrument contemplated
hereby;

                                (iv)        A certificate of the valid
existence, good standing and franchise tax status as a domestic corporation or
business organization of the Company and each of its Subsidiaries in their
respective states of organization or formation as of a date no more than five
(5) days prior to the Closing Date;

                                (v)        Evidence of the filing of the
Certificate of Merger with the Secretary of State of the State of Delaware; and

                                (vi)        Evidence in form and substance
reasonably satisfactory to Parent that all of the consents, approvals, permits,
authorizations, notifications and filings contemplated in Section 6.01(c) and
Section 6.02(c) hereof shall have been obtained or made.

  Section6 .03.   Conditions to Obligation of the Company.


          The obligations of the Company to consummate the Merger are subject to
the satisfaction, at or before the Effective Time, of each of the following
additional conditions, unless waived by the Company in writing prior to the
Effective Time:

                    (a)       Representations and Warranties. The
representations and warranties in Article 4 hereof that are subject to
materiality and Acquisition Corp. Material Adverse Effect qualifications shall
be true and correct in all respects at and as of the Closing and the
representations and warranties contained in Article 4 hereof that are not
subject to materiality or Acquisition Corp. Material Adverse Effect
qualifications shall be true and correct in all material respects at and as of
the Closing, in each case as though then made and as though the Closing Date was
substituted for the date of this Agreement throughout such representations and
warranties (without taking into account any disclosures made by the Company
pursuant to Section 5.05 above), except for representations and warranties that
speak as of a specific date or time other than the Closing Date, which shall be
true and correct as of such date and time.

                    (b)       Covenants and Agreements. Each of Acquisition
Corp. and Parent shall have, in all material respects, performed all obligations
and complied with all agreements and covenants required to be performed by them
or complied with by them under this agreement at or prior to the Effective Time.

                    (c)       Consents. All of the consents, approvals, permits
of, authorizations from, notifications to and filings with Governmental
Authorities required under applicable Healthcare Laws shall have been obtained.

                    (d)       No Litigation. There shall not be pending any
suit, action or proceeding brought by any Governmental Authority seeking to
prohibit the consummation of the Merger or any of the other Transactions which
could reasonably be expected to result in a Company Material Adverse Effect or
Acquisition Corp. Material Adverse Effect.

57



--------------------------------------------------------------------------------

                    (e)       Document Deliveries at Closing. At the Closing,
the Parent and Acquisition Corp. shall execute and/or deliver to the Company the
following documents:

                                (i)        An Officers’ Certificate to the
Company, duly executed by their respective Chief Executive Officers and Chief
Financial Officers and dated as of the Closing Date, stating that the conditions
to Closing set forth in Section 6.03 above have been satisfied;

                                (ii)        Certified copies of (i) the
resolutions duly adopted by each of Acquisition Corp.‘s and Parent’s boards of
directors authorizing the execution, delivery and performance of this Agreement
and the Transactions, (ii) the resolutions duly adopted by Acquisition Corp.‘s
shareholders approving this Agreement and the Transactions and (iii) the charter
and bylaws of each of Parent and Acquisition Corp. as then in effect immediately
prior to the Effective Time;

                                (iii)        Certificates, dated the Closing
Date, duly executed by the respective Secretaries of the Parent and the
Acquisition Corp.

                                certifying as to the incumbency, authority and
specimen signature of each officer of the Parent and Acquisition Corp., as the
case may be, executing this Agreement or any other document or instrument
contemplated hereby;

                                (iv)        A certificate of the valid
existence, good standing and franchise tax status as a domestic corporation or
business organization of the Parent and Acquisition Corp. in their respective
states of organization or formation as of a date no more than five (5) days
prior to the Closing Date; and

                                (v)        Evidence in form and substance
reasonably satisfactory to Company that all of the consents, approvals, permits,
authorizations, notifications and filings contemplated in Section 6.01(c) and
Section 6.03(c) hereof shall have been obtained or made.

ARTICLE VII.

TERMINATION

  Section 7.01.   Termination by Mutual Consent.


          This Agreement may be terminated and the Merger and other Transactions
may be abandoned at any time prior to the Effective Time, before or after the
approval of this Agreement by the shareholders of the Company, by the mutual
written consent of the Company, acting under the direction of the Company Board,
and Parent and Acquisition Corp., acting under the direction of their respective
boards of directors.

  Section 7.02.   Termination by Acquisition Corp., Parent or the Company.


          This Agreement may be terminated and the Merger and other Transactions
may be abandoned at any time prior to the Effective Time, before or after the
approval of this Agreement by the shareholders of the Company, by either
Acquisition Corp. and Parent, on the one hand, by action of their respective
boards of directors, or the Company, on the other hand, by action of the Company
Board, if:

58



--------------------------------------------------------------------------------

                    (a)        any Governmental Authority shall have issued an
Order (which has not been vacated, withdrawn or overturned) permanently
restraining, enjoining or otherwise prohibiting the acceptance for payment of,
or payment for, the Common Shares pursuant to the Merger and such Order shall
have become final and nonappealable;

                    (b)        the Merger shall not have been consummated on or
before October 15, 2007 (the “Termination Date”); provided, however, that the
right to terminate this Agreement under this Section 7.02(b) shall not be
available to any party whose failure to perform any covenant or obligation under
this Agreement has been the cause of or resulted in the failure of the Merger to
have been consummated before the Termination Date;

                    (c)        there shall be any Law or Order that makes
consummation of the Merger illegal or otherwise prohibited; or

                    (d)        the Shareholder Approval shall not have been
obtained by reason of the failure to obtain the required vote at the
Shareholders Meeting or at any adjournment or postponement thereof or by written
consent; provided, that such right to terminate is not available to the Company
if the failure to obtain the required vote or consent shall have been caused by
the action or failure to act of the Company and such action or failure to act
constitutes a material breach by the Company of this Agreement.

  Section 7.03.   Termination by Acquisition Corp. and Parent.


          This Agreement may be terminated and the Merger and other Transactions
may be abandoned at any time prior to the Effective Time, before or after the
approval of this Agreement by the shareholders of the Company, by action of the
board of directors of Acquisition Corp. and the board of directors of Parent if:

                    (a)        any of the conditions set forth in Section 6.01
or Section 6.02 are incapable of being satisfied (and such failure is not waived
in writing by the Parent or Acquisition Corp.), or the Company shall have
breached in any material respect any of its representations, warranties,
covenants or other agreements set forth in this Agreement (a “Terminating
Company Breach”) and such Terminating Company Breach (A) would give rise to the
failure of a condition set forth in Section 6.02 and (B) if curable, has not
been cured within ten (10) Business Days after notice thereof is received by the
Company (provided that the Company shall not be entitled to any cure period for
any breach of Section 5.08 hereof); provided that Parent and Acquisition Corp.
shall have no right to terminate this Agreement pursuant to this Section 7.03(a)
if there is an uncured Terminating Acquisition Corp. Breach (as defined below)
at the time of the Terminating Company Breach; or

                    (b)        (i) the Company Board or the Special Committee
withdraws, modifies or changes in a manner adverse to Acquisition Corp. and
Parent its approval and favorable recommendation of this Agreement and the
Merger, (ii) the Company Board or the Special Committee shall have approved or
recommended to the shareholders of the Company, taken no position with respect
to, failed to promptly (and in no event more than three (3) Business Days
following receipt thereof) take a position or failed to promptly (and in no more
than three (3) Business Days following receipt thereof) recommend against
acceptance of, any Acquisition Proposal, (iii) the Company fails to mail the
proxy supplement to the Proxy Statement within five (5) Business Days after the
date hereof or fails to include in such statement the favorable recommendation
referred to above, fails to adjourn the previously called Shareholders Meeting
until a date not later than May 29, 2007 or fails to hold such Shareholders
Meeting (following the adjournment of the previously called Shareholders
Meeting) by May 29, 2007 or (iv) the Company, the Company Board or the Special
Committee resolves to do any of the foregoing; provided, however, that actions
taken by the Company Board solely in accordance with the proviso to Section
5.08(a) or Section 5.08(d) shall not be deemed to be a withdrawal or
modification of its approval or recommendation of this Agreement and the Merger.

59



--------------------------------------------------------------------------------

  Section 7.04.   Termination by the Company.


          This Agreement may be terminated by the Company acting under the
direction of the Company Board, and the Merger and other Transactions may be
abandoned if:

                    (a)        any of the conditions set forth in Section 6.01
or Section 6.03 are incapable of being satisfied (and such failure is not waived
in writing by the Company), or Acquisition Corp. or Parent shall have breached
in any material respect any of their respective representations, warranties,
covenants or other agreements set forth in this Agreement (a “Terminating
Acquisition Corp. Breach”) and such Terminating Acquisition Corp. Breach (A)
would give rise to the failure of a condition set forth in Section 6.03 and (B)
if curable, is not cured within ten (10) Business Days after written notice
thereof is received by Acquisition Corp. and Parent; provided that the Company
shall have no right to terminate this Agreement pursuant to this Section 7.04(a)
if there is an uncured Terminating Company Breach at the time of the Terminating
Acquisition Corp. Breach; or

                    (b)        each of the following have occurred: (A) the
Company has complied in all respects with its covenants under this Agreement,
including Section 5.02 and Section 5.08 above, and (B) an Acquisition Proposal
constitutes a Superior Proposal.

  Section 7.05.   Effect of Termination.


          In the event of the termination of this Agreement and abandonment of
the Merger and other Transactions pursuant to Sections 7.01, 7.02, 7.03 or 7.04
of this Article 7, this Agreement shall forthwith become null and void and have
no effect, without any liability on the part of any party or its officers,
directors, shareholders, affiliates and agents, other than the provisions of the
last sentence of Section 5.04, the provisions of this Section 7.05, and the
provisions of Article 8. Nothing contained in this Section 7.05 shall relieve
any party hereto from liability for any breach of this Agreement.

60



--------------------------------------------------------------------------------

ARTICLE VIII.

MISCELLANEOUS

  Section 8.01.   Payment of Fees and Expenses.


                    (a)        Except as otherwise specified in this Agreement,
each of the parties hereto shall bear their own Expenses (as defined below)
incurred by or on behalf of such party in preparing for, entering into and
carrying out this Agreement and the consummation of the Merger, the Financing
and the Transactions; provided, that the Parent and Acquisition Corp., on the
one hand, and the Company, on the other hand, shall each pay 50% of the fees and
expenses incurred in obtaining the consents, approvals, permits or
authorizations required to be obtained prior to the Effective Time from
Governmental Authorities under the HSR Act. “Expenses” as used in this Agreement
shall include all out-of-pocket expenses (including, without limitation, all
fees and expenses of outside counsel, investment bankers, banks, other financial
institutions, accountants, financial printers, experts and consultants to a
party hereto) incurred by a party or on its behalf in connection with or related
to the investigation, due diligence examination, authorization, preparation,
negotiation, execution and performance of this Agreement and the Transactions
and the financing thereof and all other matters contemplated by this Agreement
and the closing thereof, together with any out-of-pocket costs and expenses
incurred by any party in enforcing any of its rights set forth in this
Agreement, whether pursuant to litigation or otherwise.

                    (b)        If this Agreement is terminated pursuant to
Section 7.03(b) or 7.04(b), or as a result of an intentional breach by the
Company of any of its covenants or other agreements hereunder, then immediately
following such termination, the Company shall pay Parent and Acquisition Corp.
the Company Break Up Fee (as defined below) plus the lesser of (x) the aggregate
amount of Parent’s and Acquisition Corp.‘s Expenses and (y) $1,500,000. For
purposes of this Agreement, “Company Break Up Fee” means cash in immediately
available funds in an amount equal to $2,300,000.

                    (c)        All amounts payable by under this Section 8.01
shall be paid in cash and in immediately available funds to such account as
Parent or Acquisition Corp. may designate in writing to the other party.

                    (d)        The parties agree that the agreements contained
in this Section 8.01 and the amounts payable as provided in this Section 8.01
are an integral part of the Transactions, that such amounts represent the
damages that the party receiving such payment will incur if the conditions
giving rise to such payments occur and that such payments constitute liquidated
damages and not a penalty.

  Section 8.02.   No Survival of Representations, Warranties, Covenants and
Agreements.


          None of the representations, warranties, covenants and agreements made
in this Agreement shall survive beyond the Effective Time except for the
agreements set forth in Article 1 and Article 2, Section 5.06, Section 5.07,
Section 5.11, Section 5.13 and Article 8 shall survive the Effective Time, and
those set forth in the last sentence of Section 5.04, Section 7.05, and
Article 8 shall survive termination.

61



--------------------------------------------------------------------------------

  Section 8.03.   Modification or Amendment.


          This Agreement may be amended by the parties hereto at any time before
or after approval of this Agreement by the shareholders of the Company;
provided, however, that after any such approval, there shall not be made any
amendment that by law requires the further approval by such shareholders without
such further approval. Without limiting the foregoing, this Agreement may not be
amended or modified except by an instrument in writing signed by the parties
hereto.

  Section 8.04.   Entire Agreement; Assignment; Termination of Confidentiality
Agreement.


          This Agreement (including the documents and the instruments referred
to herein) and the Confidentiality Agreement constitute the entire agreement and
supersede all prior agreements and understandings, both written and oral, among
the parties with respect to the subject matter hereof and thereof (including,
but not limited to, the Original Agreement). Neither this Agreement nor any of
the rights, interests or obligations hereunder will be assigned by any of the
parties hereto (whether by operation of law or otherwise) without the prior
written consent of the other party (except that each of Parent and Acquisition
Corp. may assign its rights, interests and obligations to any of their
respective affiliates or direct or indirect Subsidiaries or to any lender
without the consent of the Company). Subject to the preceding sentence, this
Agreement will be binding upon, inure to the benefit of and be enforceable by
the parties and their respective successors and assigns. At the Effective Time,
the Confidentiality Agreement shall terminate and be of no further force and
effect.

  Section 8.05.   Validity.


          The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement, each of which shall remain in full force and effect.

  Section 8.06.   Notices.


          All notices or other communications required or permitted hereunder
shall be in writing and shall be delivered personally, by facsimile or sent by
certified, registered or express air mail, postage prepaid, and shall be deemed
given when so delivered personally, or by facsimile upon electronic confirmation
of receipt, or if mailed by overnight courier service guaranteeing next day
delivery, one day after mailing, or if mailed in any other way, then upon
receipt, as follows:

  If to Parent or Acquisition Corp.:
c/o AG Special Situation Corporation
245 Park Avenue
New York, NY 10167
Attention: Daniel Bonoff
Telecopy: (212) 867-5436


62

--------------------------------------------------------------------------------

  with a copy to:


  Dechert LLP
30 Rockefeller Plaza
New York, NY 10112-2200
Attention: Charles Weissman, Esq.
                   Richard Goldberg, Esq.
Telecopy: (212) 698-3599


  If to the Company:


  National Home Health Care Corp.
700 White Plains Road
Scarsdale, NY 10583
Attention: Chief Executive Officer
Telecopy: (914) 722-9239


  with a copy to:


  Troutman Sanders LLP
405 Lexington Avenue
New York, NY 10174
Attention: Charles P. Greenman, Esq.
Michael J. Shef, Esq.
Telecopy: (212) 704-5960
(212) 704-5974


or to such other address as the person to whom notice is given may have
previously furnished to the other in writing in the manner set forth above;
provided that notice of any change of address shall be effective only upon
receipt thereof.

  Section 8.07.   Governing Law.


          This Agreement shall be governed by and construed in accordance with
the laws of the State of Delaware, regardless of the laws that might otherwise
govern under applicable principles of conflicts of laws thereof.

  Section 8.08.   Descriptive Headings.


          The descriptive headings herein are inserted for convenience of
reference only and are not intended to be part of or to affect the meaning or
interpretation of this Agreement.

63



--------------------------------------------------------------------------------

  Section 8.09.   Counterparts.


          This Agreement may be executed in two or more counterparts, each of
which shall be deemed to be an original, but all of which shall constitute one
and the same agreement, and any one of which may be delivered by facsimile or by
electronic mail in “portable document format”.

  Section 8.10.   Certain Definitions.


          As used in this Agreement:

                    (a)        the term “affiliate,” as applied to any person,
shall mean any other person directly or indirectly controlling, controlled by,
or under common control with, that person. For the purposes of this definition,
“control” (including, with correlative meanings, the terms “controlling,”
“controlled by” and “under common control with”), as applied to any person,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of that person, whether through the
ownership of voting securities, by contract or otherwise;

                    (b)        the term “Business Day” means any day on which
the principal offices of the SEC in Washington, D.C. are open to accept filings,
or, in the case of determining a date when any payment is due, any day on which
banks are not required or authorized to close in New York, New York;

                    (c)        the term “Certificate of Incorporation” shall
have the meaning ascribed in the DGCL;

                    (d)        the term “Contract” shall mean any contract,
instrument, permit, concession, franchise, license, loan or credit agreement,
note, bond, mortgage, indenture, lease or other property agreement, partnership
or joint venture agreement or other legally binding agreement, whether oral or
written, applicable to the Person or any Subsidiary of the Person or any of
their respective properties or assets to whom the term is being applied;

                    (e)        the term “EBITDA of the Company” means, for the
Company and its Subsidiaries for any period, the consolidated net income of the
Company and its Subsidiaries for such period taken as a single accounting
period, plus (a) the sum of the following amounts of the Company and its
Subsidiaries for such period determined in conformity with GAAP to the extent
included in the determination of such net income (without duplication): (i)
depreciation expense, (ii) amortization expense, (iii) interest expense, (iv)
income tax expense, (v) extraordinary losses and (vi) non-recurring write-offs
or expenditures (including for such purpose the expenditures for Frederick
Fialkow and the expenses for operating as a public company calculated in a
manner consistent with the Adjustments to Home Office Expenses attached for
illustrative purposes as Exhibit I (the “Home Office Adjustments”)) less (b) the
sum of the following amounts of the Company for such period determined in
conformity with GAAP to the extent included in the determination of such net
income (without duplication): (i) extraordinary gains and nonoperating gains and
(ii) interest income; provided, however, that the calculation of the EBITDA of
the Company shall not include any effects (including items of revenue, gain,
expense or loss) attributable to or arising out of any Approved Acquisition. For
the avoidance of doubt, the calculation of the EBITDA of the Company for the
EBITDA Period shall be calculated in a

64



--------------------------------------------------------------------------------

manner consistent with the adjustments to EBITDA of the Company identified in
the Quality of Earnings report of KPMG LLP attached hereto as Exhibit J (the
“KPMG Calculation”), it being understood that there may be adjustments which are
not identified on the KPMG Calculation for items which arise during the EBITDA
Period and which did not arise during the periods covered by the KPMG
Calculation. KPMG LLP shall have the reasonable discretion to make adjustments
to EBITDA of the Company for the EBITDA Period, whether positive or negative, so
long as they are consistent with the principles established by the KPMG
Calculation. For the avoidance of doubt, KPMG LLP shall analyze the annual bad
debt provisions identified in Exhibit J under various captions (e.g. “General
accounts receivable reserve”, “Allowance for bad debts”, “Annual bad debt
expense”, “Provision for bad debts” or “Bad debt”) and may propose adjustments
to the annual bad debt provisions, in its reasonable discretion (consistent with
the principles established by the KPMG Calculation), based upon facts and
circumstances that exist at the date of determination, which shall be binding on
the parties;

                    (f)        the term “EBITDA Period” means the four
consecutive fiscal quarters of the Company ending on the later of April 30, 2007
or the fiscal quarter immediately preceding the day on which all of the
conditions set forth in Article 6 shall have been satisfied;

                    (g)        the term “knowledge,” of any Person which is not
an individual means the actual knowledge, after due inquiry, of such Person’s
officers, directors and management level employees;

                    (h)        the term “Leased Real Property” means all
leasehold or subleasehold estates and other rights to use or occupy any land,
buildings, structures, improvements, fixtures or other interest in real property
held by the Company or its Subsidiaries;

                    (i)        the term “Leases” means all leases, subleases,
licenses, concessions and other agreements (written or oral), including all
amendments, extensions, renewals, guaranties and other agreements with respect
thereto, pursuant to which the Company or any of its Subsidiaries holds any
Leased Real Property, including the right to all security deposits and other
amounts and instruments deposited by or on behalf of the Company or its
Subsidiaries thereunder;

                    (j)        the term “Owned Real Property” means all land,
together with all buildings, structures, improvements and fixtures located
thereon, including all electrical, mechanical, plumbing and other building
systems, fire protection, security and surveillance systems, wiring and cable
installations for telecommunications, computer or other applications, utility
installations, water distribution systems, and landscaping (each of the
foregoing to the extent owned by the Company or its Subsidiaries), together with
all easements and other rights and interests appurtenant thereto (including,
without limitation, air, oil, gas, mineral and water rights) owned by the
Company and its Subsidiaries;

                    (k)        the term “Person” or “person” shall include
individuals, corporations, partnerships, limited liability companies, trusts,
other entities and groups (which term shall include a “group” as such term is
defined in Section 13(d)(3) of the Exchange Act); and

65



--------------------------------------------------------------------------------

                    (l)        the term “Subsidiary” or “Subsidiaries” means,
with respect to any Person, any corporation, partnership, limited liability
company, joint venture or other legal entity of which such Person (either alone
or through or together with any other Subsidiary), owns, directly or indirectly,
more than 50% of the capital stock or other equity or beneficial interests, the
holders of which are generally entitled to vote for the election of the board of
directors or other governing body of such legal entity.

  Section 8.11.   Specific Performance.


          The parties hereto agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions hereof in any court of the United States or any state
having jurisdiction, this being in addition to any other remedy to which they
are entitled at law or in equity.

  Section 8.12.   Extension; Waiver.


          At any time prior to the Effective Time, a party may (a) extend the
time for the performance of any of the obligations or other acts of the other
party, (b) waive any inaccuracies in the representations and warranties of the
other party contained in this Agreement or in any document delivered pursuant to
this Agreement or (c) subject to the proviso in Section 8.03, waive compliance
by the other party with any of the agreements or conditions contained in this
Agreement. Any agreement on the part of a party to any such extension or waiver
shall be valid only if set forth in an instrument in writing signed on behalf of
such party. The failure of any party to this Agreement to assert any of its
rights under this Agreement or otherwise shall not constitute a waiver of such
rights.

  Section 8.13.   Third-Party Beneficiaries.


          This Agreement is not intended to confer upon any person other than
the parties hereto any rights or remedies.

  Section 8.14.   Company Disclosure Schedule.


          Any disclosure made with reference to one or more sections of the
Company Disclosure Schedule shall be deemed disclosed only with respect to such
section.

  Section 8.15.   Severability.


          If any term or other provision of this Agreement is invalid, illegal
or incapable of being enforced by any rule of Law or public policy, unless the
effects of such invalidity, illegality or unenforceability would prevent the
parties from realizing the major portion of the economic benefits of the Merger
that they currently anticipate obtaining therefrom, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible to the fullest extent permitted by applicable Law in an
acceptable manner to the end that the Transactions are fulfilled to the extent
possible.

66



--------------------------------------------------------------------------------

  Section 8.16.   Submission to Jurisdiction; Waiver of Jury Trial.


          Each of the parties hereto submits to the exclusive jurisdiction of
the Court of Chancery of the State of Delaware in any action or proceeding
arising out of or relating to this Agreement and agrees that all claims in
respect of the action or proceeding may be heard and determined in any such
court. Each of the parties hereto also agrees not to bring any action or
proceeding arising out of or relating to this Agreement in any other court. Each
of the parties hereto waives any defense of inconvenient forum to the
maintenance of any action or proceeding so brought and waives any bond, surety,
or other security that might be required of any other party with respect
thereto. Any party hereto may make service on any other party by sending or
delivering a copy of the process to the party to be served at the address and in
the manner provided for the giving of notices in Section 8.06above. Nothing in
this Section 8.16, however, shall affect the right of any party to serve legal
process in any other manner permitted by law or at equity. Each party hereto
agrees that a final judgment in any action or proceeding so brought shall be
conclusive and may be enforced by suit on the judgment or in any other manner
provided by law or at equity. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ALL
RIGHT TO A TRIAL BY JURY IN ANY SUIT, ACTION OR OTHER PROCEEDING INSTITUTED BY
OR AGAINST SUCH PARTY IN RESPECT OF ITS, HIS OR HER OBLIGATIONS HEREUNDER OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

_________________

67



--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, each of the parties has caused this Amended and
Restated Agreement and Plan of Merger to be executed on its behalf by its
respective officer thereunto duly authorized, all as of the day and year first
above written.

  NATIONAL HOME HEALTH CARE CORP.  

  By: /s/ Steven Fialkow

--------------------------------------------------------------------------------

  Name:  Steven Fialkow   Title:  

  AG HOME HEALTH ACQUISITION CORP.  
  By:  /s/ David Roberts

--------------------------------------------------------------------------------

  Name:   David Roberts   Title:  

  AG HOME HEALTH LLC  
  By: /s/ David Roberts

--------------------------------------------------------------------------------

  Name:   David Roberts   Title: